Exhibit 10.3

Execution Copy

REGISTRATION RIGHTS AGREEMENT

BY AND AMONG

LINN ENERGY, LLC

AND

THE PURCHASERS NAMED HEREIN


--------------------------------------------------------------------------------


Table of Contents

Page

ARTICLE I

 

 

 

DEFINITIONS

1

 

 

Section 1.01   Definitions

1

Section 1.02   Registrable Securities

3

 

 

ARTICLE II

 

 

 

REGISTRATION RIGHTS

3

 

 

Section 2.01   Registration

3

Section 2.02   Piggyback Rights

6

Section 2.03   Underwritten Offering

7

Section 2.04   Sale Procedures

8

Section 2.05   Cooperation by Holders

12

Section 2.06   Restrictions on Public Sale by Holders of Registrable Securities

12

Section 2.07   Expenses

12

Section 2.08   Indemnification

13

Section 2.09   Rule 144 Reporting

15

Section 2.10   Transfer or Assignment of Registration Rights

15

Section 2.11   Limitation on Subsequent Registration Rights

15

 

 

ARTICLE III

 

 

 

MISCELLANEOUS

16

 

 

Section 3.01   Communications

16

Section 3.02   Successor and Assigns

16

Section 3.03   Aggregation of Purchased Class D Units and Purchased Units

16

Section 3.04   Recapitalization, Exchanges, Etc. Affecting the Units

16

Section 3.05   Specific Performance

16

Section 3.06   Counterparts

17

Section 3.07   Headings

17

Section 3.08   Governing Law

17

Section 3.09   Severability of Provisions

17

Section 3.10   Entire Agreement

17

Section 3.11   Amendment

17

Section 3.12   No Presumption

17

Section 3.13   Obligations Limited to Parties to Agreement

17

 


--------------------------------------------------------------------------------


REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of August 31, 2007 by and among Linn Energy, LLC, a Delaware limited
liability company (“Linn Energy”), and the purchasers named in Schedule 2.01 to
this Agreement (each such purchaser a “Purchaser” and, collectively, the
“Purchasers”).

WHEREAS, this Agreement is made in connection with the Closing of the issuance
and sale of the Purchased Class D Units and the Purchased Units pursuant to the
Class D Unit and Unit Purchase Agreement, dated as of June 29, 2007, by and
among Linn Energy and the Purchasers (the “Purchase Agreement”);

WHEREAS, Linn Energy has agreed to provide the registration and other rights set
forth in this Agreement for the benefit of the Purchasers pursuant to the
Purchase Agreement; and

WHEREAS, it is a condition to the obligations of each Purchaser and Linn Energy
under the Purchase Agreement that this Agreement be executed and delivered.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:


ARTICLE I
DEFINITIONS

Section 1.01           Definitions.  Capitalized terms used herein without
definition shall have the meanings given to them in the Purchase Agreement.  The
terms set forth below are used herein as so defined:

“Agreement” has the meaning specified therefor in the introductory paragraph.

“Effectiveness Period” has the meaning specified therefor in Section 2.01(a)(i)
of this Agreement.

“Holder” means the record holder of any Registrable Securities.

“Included Registrable Securities” has the meaning specified therefor in Section
2.02(a) of this Agreement.

“June 2007 Holders” has the meaning specified therefor in Section 2.01(a)(i).

“June 2007 Offering Registration Statement Effective Date” has the meaning
specified therefor in Section 2.01(a)(i).

“Linn Energy” has the meaning specified therefor in the introductory paragraph.

“Liquidated Damages” has the meaning specified therefor in Section 2.01(a)(ii)
of this Agreement.

1


--------------------------------------------------------------------------------


“Liquidated Damages Multiplier” means (i) the product of $30.9741 times the
number of Class D Units purchased by such Purchaser plus (ii) the product of
$32.00 times the number of Units purchased by such Purchaser.

“Linn Energy” has the meaning specified therefor in the introductory paragraph.

“Losses” has the meaning specified therefor in Section 2.08(a) of this
Agreement.

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book-running lead manager of such Underwritten Offering.

“Opt Out Notice” has the meaning specified therefor in Section 2.02(a) of this
Agreement.

“Partners” has the meaning specified therefor in Section 2.02(b) of this
Agreement.

“Placement Agent” means Lehman Brothers Inc., Citigroup Global Markets Inc. or
RBC Capital Markets Corporation.

“Purchase Agreement” has the meaning specified therefor in the Recitals of this
Agreement.

“Purchaser” and “Purchasers” have the meanings specified therefor in the
introductory paragraph of this Agreement.

“Purchaser Underwriter Registration Statement” has the meaning specified
therefor in Section 2.04(o) of this Agreement.

“Registrable Securities” means: (i) the Purchased Units, (ii) the Units issuable
upon conversion of the Purchased Class D Units, (iii) any Units issued as
Liquidated Damages pursuant to this Agreement and (iv) any Units issuable upon
conversion of Class D Units issued as Liquidated Damages pursuant to this
Agreement, all of which Registrable Securities are subject to the rights
provided herein until such rights terminate pursuant to the provisions hereof.

“Registration Expenses” has the meaning specified therefor in Section 2.07(a) of
this Agreement.

“Registration Statement” has the meaning specified therefor in Section
2.01(a)(i) of this Agreement.

“Selling Expenses” has the meaning specified therefor in Section 2.07(a) of this
Agreement.

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement.

“Underwritten Offering” means an offering (including an offering pursuant to a
Registration Statement) in which Units are sold to an underwriter on a firm
commitment basis

2


--------------------------------------------------------------------------------


for reoffering to the public or an offering that is a “bought deal” with one or
more investment banks.

Section 1.02           Registrable Securities.  Any Registrable Security will
cease to be a Registrable Security when: (a) a registration statement covering
such Registrable Security has been declared effective by the Commission and such
Registrable Security has been sold or disposed of pursuant to such effective
registration statement; (b) such Registrable Security has been disposed of
pursuant to any section of Rule 144 (or any similar provision then in force)
under the Securities Act; (c) such Registrable Security can be disposed of
pursuant to Rule 144(k) (or any similar provision then in force) under the
Securities Act; (d) such Registrable Security is held by Linn Energy or one of
its Subsidiaries; or (e) such Registrable Security has been sold in a private
transaction in which the transferor’s rights under this Agreement are not
assigned to the transferee of such securities.


ARTICLE II
REGISTRATION RIGHTS


SECTION 2.01           REGISTRATION.


(A)           REGISTRATION.

(I)            DEADLINE TO GO EFFECTIVE.  NO EARLIER THAN THE DATE THAT A
REGISTRATION STATEMENT (THE “JUNE 2007 OFFERING REGISTRATION STATEMENT EFFECTIVE
DATE”) BECOMES EFFECTIVE THAT COVERS THE UNITS SOLD IN THE JUNE 1, 2007 PRIVATE
PLACEMENT (THE HOLDER OF SUCH UNITS BEING THE “JUNE 2007 HOLDERS”) BUT NO LATER
THAN 10 DAYS AFTER THE JUNE 2007 OFFERING REGISTRATION STATEMENT EFFECTIVE DATE,
LINN ENERGY SHALL PREPARE AND FILE A REGISTRATION STATEMENT UNDER THE SECURITIES
ACT TO PERMIT THE RESALE OF THE REGISTRABLE SECURITIES FROM TIME TO TIME,
INCLUDING AS PERMITTED BY RULE 415 UNDER THE SECURITIES ACT (OR ANY SIMILAR
PROVISION THEN IN FORCE) UNDER THE ACT WITH RESPECT TO ALL OF THE REGISTRABLE
SECURITIES (THE “REGISTRATION STATEMENT”).  A REGISTRATION STATEMENT FILED
PURSUANT TO THIS SECTION 2.01 SHALL BE ON SUCH APPROPRIATE REGISTRATION FORM OF
THE COMMISSION AS SHALL BE SELECTED BY LINN ENERGY.  LINN ENERGY WILL USE ITS
COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE REGISTRATION STATEMENT FILED
PURSUANT TO THIS SECTION 2.01 TO BE CONTINUOUSLY EFFECTIVE UNDER THE SECURITIES
ACT UNTIL THE EARLIER OF (I) THE DATE AS OF WHICH ALL SUCH REGISTRABLE
SECURITIES ARE SOLD BY THE PURCHASERS OR (II) THE DATE WHEN SUCH REGISTRABLE
SECURITIES BECOME ELIGIBLE FOR RESALE UNDER RULE 144(K) (OR ANY SIMILAR
PROVISION THEN IN FORCE) UNDER THE SECURITIES ACT (THE “EFFECTIVENESS PERIOD”). 
THE REGISTRATION STATEMENT WHEN DECLARED EFFECTIVE (INCLUDING THE DOCUMENTS
INCORPORATED THEREIN BY REFERENCE) SHALL COMPLY AS TO FORM WITH ALL APPLICABLE
REQUIREMENTS OF THE SECURITIES ACT AND THE EXCHANGE ACT AND SHALL NOT CONTAIN AN
UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO
BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING.

(II)           FAILURE TO GO EFFECTIVE.  IF THE REGISTRATION STATEMENT REQUIRED
BY SECTION 2.01 OF THIS AGREEMENT IS NOT DECLARED EFFECTIVE WITHIN 165 DAYS
AFTER THE CLOSING DATE, THEN EACH PURCHASER SHALL BE ENTITLED TO A PAYMENT WITH
RESPECT TO THE PURCHASED CLASS D UNITS AND THE PURCHASED UNITS OF EACH SUCH
PURCHASER, AS LIQUIDATED DAMAGES AND NOT AS A PENALTY, OF 0.25% OF THE
LIQUIDATED DAMAGES MULTIPLIER PER 30-DAY PERIOD FOR THE FIRST 90 DAYS FOLLOWING

3


--------------------------------------------------------------------------------


THE 165TH DAY AFTER THE CLOSING DATE, INCREASING BY AN ADDITIONAL 0.25% OF THE
LIQUIDATED DAMAGES MULTIPLIER PER 30-DAY PERIOD FOR EACH SUBSEQUENT 30 DAYS, UP
TO A MAXIMUM OF 1.00% OF THE LIQUIDATED DAMAGES MULTIPLIER PER 30-DAY PERIOD
(THE “LIQUIDATED DAMAGES”).  INITIALLY THERE SHALL BE NO LIMITATION ON THE
AGGREGATE AMOUNT OF THE LIQUIDATED DAMAGES PAYABLE BY LINN ENERGY UNDER THIS
AGREEMENT TO EACH PURCHASER; PROVIDED, HOWEVER, THAT IF THERE IS A CHANGE IN THE
LAW OR ACCOUNTING PRINCIPLES GENERALLY ACCEPTED IN THE UNITED STATES THAT WOULD
RESULT IN THE PURCHASED UNITS BEING TREATED AS DEBT SECURITIES INSTEAD OF EQUITY
SECURITIES FOR PURPOSES OF LINN ENERGY’S FINANCIAL STATEMENTS, THEN THE
AGGREGATE AMOUNT OF THE LIQUIDATED DAMAGES PAYABLE BY LINN ENERGY UNDER THIS
AGREEMENT TO EACH PURCHASER SHALL NOT EXCEED THE MAXIMUM AMOUNT OF THE
LIQUIDATED DAMAGES MULTIPLIER WITH RESPECT TO SUCH PURCHASER ALLOWED FOR THE
PURCHASED UNITS NOT TO BE TREATED AS DEBT SECURITIES FOR PURPOSES OF LINN
ENERGY’S FINANCIAL STATEMENTS.  THE LIQUIDATED DAMAGES PAYABLE PURSUANT TO THE
IMMEDIATELY PRECEDING SENTENCE, ACCRUED ON A DAILY BASIS, SHALL BE PAYABLE
WITHIN TEN BUSINESS DAYS OF THE END OF EACH SUCH 30-DAY PERIOD.  ANY LIQUIDATED
DAMAGES SHALL BE PAID TO EACH PURCHASER IN CASH OR IMMEDIATELY AVAILABLE FUNDS;
PROVIDED, HOWEVER, IF LINN ENERGY CERTIFIES THAT IT IS UNABLE TO PAY LIQUIDATED
DAMAGES IN CASH OR IMMEDIATELY AVAILABLE FUNDS BECAUSE SUCH PAYMENT WOULD RESULT
IN A BREACH UNDER ANY OF LINN ENERGY’S OR LINN ENERGY’S SUBSIDIARIES’ CREDIT
FACILITIES OR OTHER INDEBTEDNESS FILED AS EXHIBITS TO THE LINN ENERGY SEC
DOCUMENTS, THEN, TO THE EXTENT NOT PAYABLE IN CASH, LINN ENERGY MAY PAY THE
LIQUIDATED DAMAGES IN KIND IN THE FORM OF THE ISSUANCE OF ADDITIONAL (A) UNITS
OR (B) UNITS AND CLASS D UNITS.  CLASS D UNITS MAY ONLY BE ISSUED AS LIQUIDATED
DAMAGES IF AND TO THE EXTENT REQUIRED BY THE NASDAQ GLOBAL MARKET OR SIMILAR
REGULATION.  IF CLASS D UNITS ARE ISSUED AS LIQUIDATED DAMAGES AS A RESULT OF A
REQUIREMENT BY THE NASDAQ GLOBAL MARKET OR SIMILAR REGULATION, THEN SUCH UNITS
AND/OR CLASS D UNITS WILL BE ISSUED TO EACH PURCHASER IN SUCH A MANNER AS TO
MAXIMIZE THE NUMBER OF UNITS ISSUED TO EACH SUCH PURCHASER.  UPON ANY ISSUANCE
OF UNITS AND/OR CLASS D UNITS AS LIQUIDATED DAMAGES, LINN ENERGY SHALL PROMPTLY
PREPARE AND FILE AN AMENDMENT TO THE REGISTRATION STATEMENT PRIOR TO ITS
EFFECTIVENESS ADDING SUCH UNITS AND/OR UNITS ISSUABLE UPON CONVERSION OF CLASS D
UNITS TO SUCH REGISTRATION STATEMENT AS ADDITIONAL REGISTRABLE SECURITIES.  THE
DETERMINATION OF THE NUMBER OF UNITS TO BE ISSUED AS LIQUIDATED DAMAGES SHALL BE
EQUAL TO THE AMOUNT OF LIQUIDATED DAMAGES DIVIDED BY THE VOLUME WEIGHTED AVERAGE
CLOSING PRICE OF THE UNITS (AS REPORTED BY THE NASDAQ GLOBAL MARKET) FOR THE TEN
(10) TRADING DAYS IMMEDIATELY PRECEDING THE DATE ON WHICH THE LIQUIDATED DAMAGES
PAYMENT IS DUE.  THE DETERMINATION OF THE NUMBER OF CLASS D UNITS TO BE ISSUED
AS LIQUIDATED DAMAGES SHALL BE EQUAL TO THE AMOUNT OF LIQUIDATED DAMAGES DIVIDED
BY THE VOLUME WEIGHTED AVERAGE CLOSING PRICE OF THE UNITS (AS REPORTED BY THE
NASDAQ GLOBAL MARKET) FOR THE TEN (10) TRADING DAYS IMMEDIATELY PRECEDING THE
DATE ON WHICH THE LIQUIDATED DAMAGES PAYMENT IS DUE, LESS A DISCOUNT OF 2%.  THE
PAYMENT OF LIQUIDATED DAMAGES TO A PURCHASER SHALL CEASE AT SUCH TIME AS THE
PURCHASED CLASS D UNITS AND THE PURCHASED UNITS OF SUCH PURCHASER BECOME
ELIGIBLE FOR RESALE UNDER RULE 144(K) UNDER THE SECURITIES ACT.  AS SOON AS
PRACTICABLE FOLLOWING THE DATE THAT THE REGISTRATION STATEMENT BECOMES
EFFECTIVE, BUT IN ANY EVENT WITHIN TWO BUSINESS DAYS OF SUCH DATE, LINN ENERGY
SHALL PROVIDE THE PURCHASERS WITH WRITTEN NOTICE OF THE EFFECTIVENESS OF THE
REGISTRATION STATEMENT.

(III)          WAIVER OF LIQUIDATED DAMAGES.  IF LINN ENERGY IS UNABLE TO CAUSE
A REGISTRATION STATEMENT TO GO EFFECTIVE WITHIN 165 DAYS FOLLOWING THE CLOSING
DATE AS A RESULT OF AN ACQUISITION, MERGER, REORGANIZATION, DISPOSITION OR OTHER
SIMILAR TRANSACTION, THEN LINN ENERGY MAY REQUEST A WAIVER OF THE LIQUIDATED
DAMAGES, WHICH MAY BE GRANTED OR WITHHELD BY THE CONSENT OF THE HOLDERS OF A
MAJORITY OF THE PURCHASED CLASS D UNITS AND THE PURCHASED UNITS,

4


--------------------------------------------------------------------------------


TAKEN AS A WHOLE, IN THEIR SOLE DISCRETION.  A PURCHASER’S RIGHTS (AND ANY
TRANSFEREE’S RIGHTS PURSUANT TO SECTION 2.10 OF THIS AGREEMENT) UNDER THIS
SECTION 2.01 OTHER THAN LIQUIDATED DAMAGES OWING BUT NOT YET PAID SHALL
TERMINATE UPON THE EARLIER OF (I) WHEN ALL SUCH REGISTRABLE SECURITIES ARE SOLD
BY SUCH PURCHASER OR TRANSFEREE, AS APPLICABLE, AND (II) WHEN SUCH REGISTRABLE
SECURITIES BECOME ELIGIBLE FOR RESALE UNDER RULE 144(K) (OR ANY SIMILAR
PROVISION THEN IN FORCE) UNDER THE SECURITIES ACT.


(B)           DELAY RIGHTS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
HEREIN, LINN ENERGY MAY, UPON WRITTEN NOTICE TO ANY SELLING HOLDER WHOSE
REGISTRABLE SECURITIES ARE INCLUDED IN THE REGISTRATION STATEMENT, SUSPEND SUCH
SELLING HOLDER’S USE OF ANY PROSPECTUS WHICH IS A PART OF THE REGISTRATION
STATEMENT (IN WHICH EVENT THE SELLING HOLDER SHALL DISCONTINUE SALES OF THE
REGISTRABLE SECURITIES PURSUANT TO THE REGISTRATION STATEMENT, BUT SUCH SELLING
HOLDER MAY SETTLE ANY SUCH SALES OF REGISTRABLE SECURITIES) IF (I) LINN ENERGY
IS PURSUING AN ACQUISITION, MERGER, REORGANIZATION, DISPOSITION OR OTHER SIMILAR
TRANSACTION AND LINN ENERGY DETERMINES IN GOOD FAITH THAT LINN ENERGY’S ABILITY
TO PURSUE OR CONSUMMATE SUCH A TRANSACTION WOULD BE MATERIALLY ADVERSELY
AFFECTED BY ANY REQUIRED DISCLOSURE OF SUCH TRANSACTION IN THE REGISTRATION
STATEMENT OR (II) LINN ENERGY HAS EXPERIENCED SOME OTHER MATERIAL NON-PUBLIC
EVENT THE DISCLOSURE OF WHICH AT SUCH TIME, IN THE GOOD FAITH JUDGMENT OF LINN
ENERGY, WOULD MATERIALLY ADVERSELY AFFECT LINN ENERGY; PROVIDED, HOWEVER, IN NO
EVENT SHALL THE PURCHASERS BE SUSPENDED FOR A PERIOD THAT EXCEEDS AN AGGREGATE
OF 30 DAYS IN ANY 90-DAY PERIOD OR 90 DAYS IN ANY 365-DAY PERIOD.  UPON
DISCLOSURE OF SUCH INFORMATION OR THE TERMINATION OF THE CONDITION DESCRIBED
ABOVE, LINN ENERGY SHALL PROVIDE PROMPT NOTICE TO THE SELLING HOLDERS WHOSE
REGISTRABLE SECURITIES ARE INCLUDED IN THE REGISTRATION STATEMENT, SHALL
PROMPTLY TERMINATE ANY SUSPENSION OF SALES IT HAS PUT INTO EFFECT AND SHALL TAKE
SUCH OTHER ACTIONS TO PERMIT REGISTERED SALES OF REGISTRABLE SECURITIES AS
CONTEMPLATED IN THIS AGREEMENT.


(C)           ADDITIONAL RIGHTS TO LIQUIDATED DAMAGES.  IF (I) THE HOLDERS SHALL
BE PROHIBITED FROM SELLING THEIR REGISTRABLE SECURITIES UNDER THE REGISTRATION
STATEMENT AS A RESULT OF A SUSPENSION PURSUANT TO SECTION 2.01(B) OF THIS
AGREEMENT IN EXCESS OF THE PERIODS PERMITTED THEREIN OR (II) THE REGISTRATION
STATEMENT IS FILED AND DECLARED EFFECTIVE BUT, DURING THE EFFECTIVENESS PERIOD,
SHALL THEREAFTER CEASE TO BE EFFECTIVE OR FAIL TO BE USABLE FOR ITS INTENDED
PURPOSE WITHOUT BEING SUCCEEDED BY A POST-EFFECTIVE AMENDMENT TO THE
REGISTRATION STATEMENT, A SUPPLEMENT TO THE PROSPECTUS OR A REPORT FILED WITH
THE COMMISSION PURSUANT TO SECTION 13(A), 13(C), 14 OR L5(D) OF THE EXCHANGE
ACT, THEN, UNTIL THE SUSPENSION IS LIFTED OR A POST-EFFECTIVE AMENDMENT,
SUPPLEMENT OR REPORT IS FILED WITH THE COMMISSION, BUT NOT INCLUDING ANY DAY ON
WHICH A SUSPENSION IS LIFTED OR SUCH AMENDMENT, SUPPLEMENT OR REPORT IS FILED
AND DECLARED EFFECTIVE, IF APPLICABLE, LINN ENERGY SHALL OWE THE HOLDERS AN
AMOUNT EQUAL TO THE LIQUIDATED DAMAGES, FOLLOWING (X) THE DATE ON WHICH THE
SUSPENSION PERIOD EXCEEDED THE PERMITTED PERIOD UNDER 2.01(B) OF THIS AGREEMENT
OR (Y) THE DAY AFTER THE REGISTRATION STATEMENT CEASED TO BE EFFECTIVE OR FAILED
TO BE USEABLE FOR ITS INTENDED PURPOSES, AS LIQUIDATED DAMAGES AND NOT AS A
PENALTY.  FOR PURPOSES OF THIS SECTION 2.01(C), A SUSPENSION SHALL BE DEEMED
LIFTED ON THE DATE THAT NOTICE THAT THE SUSPENSION HAS BEEN LIFTED IS DELIVERED
TO THE HOLDERS PURSUANT TO SECTION 3.01 OF THIS AGREEMENT.

5


--------------------------------------------------------------------------------



SECTION 2.02           PIGGYBACK RIGHTS.


(A)           PARTICIPATION.  IF AT ANY TIME LINN ENERGY PROPOSES TO FILE (I) A
PROSPECTUS SUPPLEMENT TO AN EFFECTIVE SHELF REGISTRATION STATEMENT, OTHER THAN
THE REGISTRATION STATEMENT CONTEMPLATED BY SECTION 2.01 OF THIS AGREEMENT AND
THE REGISTRATION STATEMENT COVERING THE UNITS HELD BY THE JUNE 2007 HOLDERS, OR
(II) A REGISTRATION STATEMENT, OTHER THAN A SHELF REGISTRATION STATEMENT, IN
EITHER CASE, FOR THE SALE OF UNITS IN AN UNDERWRITTEN OFFERING FOR ITS OWN
ACCOUNT AND/OR ANOTHER PERSON, THEN AS SOON AS PRACTICABLE BUT NOT LESS THAN
THREE BUSINESS DAYS PRIOR TO THE FILING OF (X) ANY PRELIMINARY PROSPECTUS
SUPPLEMENT RELATING TO SUCH UNDERWRITTEN OFFERING PURSUANT TO RULE 424(B) UNDER
THE SECURITIES ACT, (Y) THE PROSPECTUS SUPPLEMENT RELATING TO SUCH UNDERWRITTEN
OFFERING PURSUANT TO RULE 424(B) UNDER THE SECURITIES ACT (IF NO PRELIMINARY
PROSPECTUS SUPPLEMENT IS USED) OR (Z) SUCH REGISTRATION STATEMENT, AS THE CASE
MAY BE, THEN LINN ENERGY SHALL GIVE NOTICE (INCLUDING, BUT NOT LIMITED TO,
NOTIFICATION BY ELECTRONIC MAIL) OF SUCH PROPOSED UNDERWRITTEN OFFERING TO THE
HOLDERS AND SUCH NOTICE SHALL OFFER THE HOLDERS THE OPPORTUNITY TO INCLUDE IN
SUCH UNDERWRITTEN OFFERING SUCH NUMBER OF REGISTRABLE SECURITIES (THE “INCLUDED
REGISTRABLE SECURITIES”) AS EACH SUCH HOLDER MAY REQUEST IN WRITING; PROVIDED,
HOWEVER, THAT IF LINN ENERGY HAS BEEN ADVISED BY THE MANAGING UNDERWRITER THAT
THE INCLUSION OF REGISTRABLE SECURITIES FOR SALE FOR THE BENEFIT OF THE HOLDERS
WILL HAVE A MATERIAL ADVERSE EFFECT ON THE PRICE, TIMING OR DISTRIBUTION OF THE
UNITS IN THE UNDERWRITTEN OFFERING, THEN THE AMOUNT OF REGISTRABLE SECURITIES TO
BE OFFERED FOR THE ACCOUNTS OF HOLDERS SHALL BE DETERMINED BASED ON THE
PROVISIONS OF SECTION 2.02(B) OF THIS AGREEMENT.  THE NOTICE REQUIRED TO BE
PROVIDED IN THIS SECTION 2.02(A) TO HOLDERS SHALL BE PROVIDED ON A BUSINESS DAY
PURSUANT TO SECTION 3.01 HEREOF AND RECEIPT OF SUCH NOTICE SHALL BE CONFIRMED BY
SUCH HOLDER.  EACH SUCH HOLDER SHALL THEN HAVE THREE BUSINESS DAYS AFTER
RECEIVING SUCH NOTICE TO REQUEST INCLUSION OF REGISTRABLE SECURITIES IN THE
UNDERWRITTEN OFFERING, EXCEPT THAT SUCH HOLDER SHALL HAVE ONE BUSINESS DAY AFTER
SUCH HOLDER CONFIRMS RECEIPT OF THE NOTICE TO REQUEST INCLUSION OF REGISTRABLE
SECURITIES IN THE UNDERWRITTEN OFFERING IN THE CASE OF A “BOUGHT DEAL” OR
“OVERNIGHT TRANSACTION” WHERE NO PRELIMINARY PROSPECTUS IS USED.  IF NO REQUEST
FOR INCLUSION FROM A HOLDER IS RECEIVED WITHIN THE SPECIFIED TIME, SUCH HOLDER
SHALL HAVE NO FURTHER RIGHT TO PARTICIPATE IN SUCH UNDERWRITTEN OFFERING.  IF,
AT ANY TIME AFTER GIVING WRITTEN NOTICE OF ITS INTENTION TO UNDERTAKE AN
UNDERWRITTEN OFFERING AND PRIOR TO THE CLOSING OF SUCH UNDERWRITTEN OFFERING,
LINN ENERGY SHALL DETERMINE FOR ANY REASON NOT TO UNDERTAKE OR TO DELAY SUCH
UNDERWRITTEN OFFERING, LINN ENERGY MAY, AT ITS ELECTION, GIVE WRITTEN NOTICE OF
SUCH DETERMINATION TO THE SELLING HOLDERS AND, (X) IN THE CASE OF A
DETERMINATION NOT TO UNDERTAKE SUCH UNDERWRITTEN OFFERING, SHALL BE RELIEVED OF
ITS OBLIGATION TO SELL ANY INCLUDED REGISTRABLE SECURITIES IN CONNECTION WITH
SUCH TERMINATED UNDERWRITTEN OFFERING, AND (Y) IN THE CASE OF A DETERMINATION TO
DELAY SUCH UNDERWRITTEN OFFERING, SHALL BE PERMITTED TO DELAY OFFERING ANY
INCLUDED REGISTRABLE SECURITIES FOR THE SAME PERIOD AS THE DELAY IN THE
UNDERWRITTEN OFFERING.  ANY SELLING HOLDER SHALL HAVE THE RIGHT TO WITHDRAW SUCH
SELLING HOLDER’S REQUEST FOR INCLUSION OF SUCH SELLING HOLDER’S REGISTRABLE
SECURITIES IN SUCH OFFERING BY GIVING WRITTEN NOTICE TO LINN ENERGY OF SUCH
WITHDRAWAL UP TO AND INCLUDING THE TIME OF PRICING OF SUCH OFFERING.  EACH
HOLDER’S RIGHTS UNDER THIS SECTION 2.02(A) SHALL TERMINATE WHEN SUCH HOLDER
(TOGETHER WITH ANY AFFILIATES OF SUCH HOLDER) HOLDS LESS THAN $40 MILLION OF
PURCHASED CLASS D UNITS (OR UNITS ISSUED UPON CONVERSION OF THE CLASS D UNITS)
AND PURCHASED UNITS, BASED ON THE COMMITMENT AMOUNTS.  NOTWITHSTANDING THE
FOREGOING, ANY HOLDER MAY DELIVER WRITTEN NOTICE (AN “OPT OUT NOTICE”) TO LINN
ENERGY REQUESTING THAT SUCH HOLDER NOT RECEIVE NOTICE FROM LINN ENERGY OF ANY
PROPOSED UNDERWRITTEN OFFERING; PROVIDED, THAT SUCH HOLDER MAY LATER REVOKE ANY
SUCH NOTICE.

6


--------------------------------------------------------------------------------



(B)           PRIORITY OF RIGHTS.  IF THE MANAGING UNDERWRITER OR UNDERWRITERS
OF ANY PROPOSED UNDERWRITTEN OFFERING OF UNITS INCLUDED IN AN UNDERWRITTEN
OFFERING INVOLVING INCLUDED REGISTRABLE SECURITIES ADVISES LINN ENERGY, OR LINN
ENERGY REASONABLY DETERMINES, THAT THE TOTAL AMOUNT OF UNITS THAT THE SELLING
HOLDERS AND ANY OTHER PERSONS INTEND TO INCLUDE IN SUCH OFFERING EXCEEDS THE
NUMBER THAT CAN BE SOLD IN SUCH OFFERING WITHOUT BEING LIKELY TO HAVE A MATERIAL
ADVERSE EFFECT ON THE PRICE, TIMING OR DISTRIBUTION OF THE UNITS OFFERED OR THE
MARKET FOR THE UNITS, THEN THE UNITS TO BE INCLUDED IN SUCH UNDERWRITTEN
OFFERING SHALL INCLUDE THE NUMBER OF REGISTRABLE SECURITIES THAT SUCH MANAGING
UNDERWRITER OR UNDERWRITERS ADVISES LINN ENERGY, OR LINN ENERGY REASONABLY
DETERMINES, CAN BE SOLD WITHOUT HAVING SUCH ADVERSE EFFECT, WITH SUCH NUMBER TO
BE ALLOCATED (I) FIRST, TO LINN ENERGY, AND (II) SECOND, PRO RATA AMONG (A)
QUANTUM ENERGY PARTNERS II, LP, A DELAWARE LIMITED PARTNERSHIP, CLARK PARTNERS
I, L.P., A NEW YORK LIMITED PARTNERSHIP, KINGS HIGHWAY INVESTMENT, LLC, A
CONNECTICUT LIMITED LIABILITY COMPANY AND WAUWINET ENERGY PARTNERS, LLC, A
DELAWARE LIMITED LIABILITY COMPANY (COLLECTIVELY, THE “PARTNERS”) AND (B) THE
SELLING HOLDERS PARTY TO THIS AGREEMENT AND THOSE PARTY TO THOSE CERTAIN
REGISTRATION RIGHTS AGREEMENTS DATED AS OF OCTOBER 24, 2006, FEBRUARY 1, 2007
AND JUNE 1, 2007 BY AND AMONG LINN ENERGY AND THE PURCHASERS NAMED THEREIN, IN
EACH CASE, WHO HAVE REQUESTED PARTICIPATION IN SUCH UNDERWRITTEN OFFERING.  THE
PRO RATA ALLOCATIONS FOR EACH SUCH PARTNER AND EACH SUCH SELLING HOLDER SHALL BE
THE PRODUCT OF (A) THE AGGREGATE NUMBER OF UNITS PROPOSED TO BE SOLD BY ALL
PARTNERS AND SELLING HOLDERS IN SUCH UNDERWRITTEN OFFERING MULTIPLIED BY (B) THE
FRACTION DERIVED BY DIVIDING (X) THE NUMBER OF UNITS OWNED ON THE CLOSING DATE
BY SUCH PARTNER OR SELLING HOLDER BY (Y) THE AGGREGATE NUMBER OF UNITS OWNED ON
THE CLOSING DATE BY ALL PARTNERS AND SELLING HOLDERS PARTICIPATING IN THE
UNDERWRITTEN OFFERING.  ALL PARTICIPATING SELLING HOLDERS SHALL HAVE THE
OPPORTUNITY TO SHARE PRO RATA THAT PORTION OF SUCH PRIORITY ALLOCABLE TO ANY
SELLING HOLDER(S) NOT SO PARTICIPATING.  AS OF THE DATE OF EXECUTION OF THIS
AGREEMENT, THERE ARE NO OTHER PERSONS WITH REGISTRATION RIGHTS RELATING TO UNITS
OR CLASS D UNITS OTHER THAN AS DESCRIBED IN THIS SECTION 2.02(B).


SECTION 2.03           UNDERWRITTEN OFFERING.


(A)           REQUEST FOR UNDERWRITTEN OFFERING.  ANY ONE OR MORE HOLDERS THAT
COLLECTIVELY HOLD GREATER THAN $100 MILLION OF REGISTRABLE SECURITIES, BASED ON
THE PURCHASE PRICE PER UNIT UNDER THE PURCHASE AGREEMENT, MAY DELIVER WRITTEN
NOTICE TO LINN ENERGY THAT SUCH HOLDERS WISH TO DISPOSE OF AN AGGREGATE OF AT
LEAST $100 MILLION OF REGISTRABLE SECURITIES, BASED ON THE PURCHASE PRICE PER
UNIT UNDER THE PURCHASE AGREEMENT, IN AN UNDERWRITTEN OFFERING.  UPON RECEIPT OF
ANY SUCH WRITTEN REQUEST, LINN ENERGY SHALL RETAIN UNDERWRITERS, EFFECT SUCH
SALE THOUGH AN UNDERWRITTEN OFFERING, INCLUDING ENTERING INTO AN UNDERWRITING
AGREEMENT IN CUSTOMARY FORM WITH THE MANAGING UNDERWRITER OR UNDERWRITERS, WHICH
SHALL INCLUDE, AMONG OTHER PROVISIONS, INDEMNITIES TO THE EFFECT AND TO THE
EXTENT PROVIDED IN SECTION 2.08, AND TAKE ALL REASONABLE ACTIONS AS ARE
REQUESTED BY THE MANAGING UNDERWRITER OR UNDERWRITERS TO EXPEDITE OR FACILITATE
THE DISPOSITION OF SUCH REGISTRABLE SECURITIES; PROVIDED, HOWEVER, LINN ENERGY
MANAGEMENT WILL NOT BE REQUIRED TO PARTICIPATE IN ANY ROADSHOW OR SIMILAR
MARKETING EFFORT ON BEHALF OF ANY SUCH HOLDER.


(B)           GENERAL PROCEDURES.  IN CONNECTION WITH ANY UNDERWRITTEN OFFERING
UNDER THIS AGREEMENT, LINN ENERGY SHALL BE ENTITLED TO SELECT THE MANAGING
UNDERWRITER OR UNDERWRITERS.  IN CONNECTION WITH AN UNDERWRITTEN OFFERING
CONTEMPLATED BY THIS AGREEMENT IN WHICH A SELLING HOLDER PARTICIPATES, EACH
SELLING HOLDER AND LINN ENERGY SHALL BE OBLIGATED TO

7


--------------------------------------------------------------------------------



ENTER INTO AN UNDERWRITING AGREEMENT THAT CONTAINS SUCH REPRESENTATIONS,
COVENANTS, INDEMNITIES AND OTHER RIGHTS AND OBLIGATIONS AS ARE CUSTOMARY IN
UNDERWRITING AGREEMENTS FOR FIRM COMMITMENT OFFERINGS OF SECURITIES.  NO SELLING
HOLDER MAY PARTICIPATE IN SUCH UNDERWRITTEN OFFERING UNLESS SUCH SELLING HOLDER
AGREES TO SELL ITS REGISTRABLE SECURITIES ON THE BASIS PROVIDED IN SUCH
UNDERWRITING AGREEMENT AND COMPLETES AND EXECUTES ALL QUESTIONNAIRES, POWERS OF
ATTORNEY, INDEMNITIES AND OTHER DOCUMENTS REASONABLY REQUIRED UNDER THE TERMS OF
SUCH UNDERWRITING AGREEMENT.  EACH SELLING HOLDER MAY, AT ITS OPTION, REQUIRE
THAT ANY OR ALL OF THE REPRESENTATIONS AND WARRANTIES BY, AND THE OTHER
AGREEMENTS ON THE PART OF, LINN ENERGY TO AND FOR THE BENEFIT OF SUCH
UNDERWRITERS ALSO BE MADE TO AND FOR SUCH SELLING HOLDER’S BENEFIT AND THAT ANY
OR ALL OF THE CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SUCH UNDERWRITERS UNDER
SUCH UNDERWRITING AGREEMENT ALSO BE CONDITIONS PRECEDENT TO ITS OBLIGATIONS.  NO
SELLING HOLDER SHALL BE REQUIRED TO MAKE ANY REPRESENTATIONS OR WARRANTIES TO OR
AGREEMENTS WITH LINN ENERGY OR THE UNDERWRITERS OTHER THAN REPRESENTATIONS,
WARRANTIES OR AGREEMENTS REGARDING SUCH SELLING HOLDER AND ITS OWNERSHIP OF THE
SECURITIES BEING REGISTERED ON ITS BEHALF, ITS INTENDED METHOD OF DISTRIBUTION
AND ANY OTHER REPRESENTATION REQUIRED BY LAW.  IF ANY SELLING HOLDER DISAPPROVES
OF THE TERMS OF AN UNDERWRITING, SUCH SELLING HOLDER MAY ELECT TO WITHDRAW
THEREFROM BY NOTICE TO LINN ENERGY AND THE MANAGING UNDERWRITER; PROVIDED,
HOWEVER, THAT SUCH WITHDRAWAL MUST BE MADE UP TO AND INCLUDING THE TIME OF
PRICING OF SUCH UNDERWRITTEN OFFERING.  NO SUCH WITHDRAWAL OR ABANDONMENT SHALL
AFFECT LINN ENERGY’S OBLIGATION TO PAY REGISTRATION EXPENSES.

Section 2.04           Sale Procedures.  In connection with its obligations
under this Article II, Linn Energy will, as expeditiously as possible:


(A)           PREPARE AND FILE WITH THE COMMISSION SUCH AMENDMENTS AND
SUPPLEMENTS TO THE REGISTRATION STATEMENT AND THE PROSPECTUS USED IN CONNECTION
THEREWITH AS MAY BE NECESSARY TO KEEP THE REGISTRATION STATEMENT EFFECTIVE FOR
THE EFFECTIVENESS PERIOD AND AS MAY BE NECESSARY TO COMPLY WITH THE PROVISIONS
OF THE SECURITIES ACT WITH RESPECT TO THE DISPOSITION OF ALL SECURITIES COVERED
BY THE REGISTRATION STATEMENT;


(B)           IF A PROSPECTUS SUPPLEMENT WILL BE USED IN CONNECTION WITH THE
MARKETING OF AN UNDERWRITTEN OFFERING FROM THE REGISTRATION STATEMENT AND THE
MANAGING UNDERWRITER AT ANY TIME SHALL NOTIFY LINN ENERGY IN WRITING THAT, IN
THE SOLE JUDGMENT OF SUCH MANAGING UNDERWRITER, INCLUSION OF DETAILED
INFORMATION TO BE USED IN SUCH PROSPECTUS SUPPLEMENT IS OF MATERIAL IMPORTANCE
TO THE SUCCESS OF THE UNDERWRITTEN OFFERING OF SUCH REGISTRABLE SECURITIES, USE
ITS COMMERCIALLY REASONABLE EFFORTS TO INCLUDE SUCH INFORMATION IN SUCH
PROSPECTUS SUPPLEMENT;


(C)           FURNISH TO EACH SELLING HOLDER (I) AS FAR IN ADVANCE AS REASONABLY
PRACTICABLE BEFORE FILING THE REGISTRATION STATEMENT OR ANY OTHER REGISTRATION
STATEMENT CONTEMPLATED BY THIS AGREEMENT OR ANY SUPPLEMENT OR AMENDMENT THERETO,
UPON REQUEST, COPIES OF REASONABLY COMPLETE DRAFTS OF ALL SUCH DOCUMENTS
PROPOSED TO BE FILED (INCLUDING EXHIBITS AND EACH DOCUMENT INCORPORATED BY
REFERENCE THEREIN TO THE EXTENT THEN REQUIRED BY THE RULES AND REGULATIONS OF
THE COMMISSION), AND PROVIDE EACH SUCH SELLING HOLDER THE OPPORTUNITY TO OBJECT
TO ANY INFORMATION PERTAINING TO SUCH SELLING HOLDER AND ITS PLAN OF
DISTRIBUTION THAT IS CONTAINED THEREIN AND MAKE THE CORRECTIONS REASONABLY
REQUESTED BY SUCH SELLING HOLDER WITH RESPECT TO SUCH INFORMATION PRIOR TO
FILING THE REGISTRATION STATEMENT OR SUCH OTHER REGISTRATION STATEMENT OR
SUPPLEMENT OR AMENDMENT THERETO, AND (II) SUCH NUMBER OF COPIES OF THE
REGISTRATION STATEMENT

8


--------------------------------------------------------------------------------



OR SUCH OTHER REGISTRATION STATEMENT AND THE PROSPECTUS INCLUDED THEREIN AND ANY
SUPPLEMENTS AND AMENDMENTS THERETO AS SUCH PERSONS MAY REASONABLY REQUEST IN
ORDER TO FACILITATE THE PUBLIC SALE OR OTHER DISPOSITION OF THE REGISTRABLE
SECURITIES COVERED BY SUCH REGISTRATION STATEMENT OR OTHER REGISTRATION
STATEMENT;


(D)           IF APPLICABLE, USE ITS COMMERCIALLY REASONABLE EFFORTS TO REGISTER
OR QUALIFY THE REGISTRABLE SECURITIES COVERED BY THE REGISTRATION STATEMENT OR
ANY OTHER REGISTRATION STATEMENT CONTEMPLATED BY THIS AGREEMENT UNDER THE
SECURITIES OR BLUE SKY LAWS OF SUCH JURISDICTIONS AS THE SELLING HOLDERS OR, IN
THE CASE OF AN UNDERWRITTEN OFFERING, THE MANAGING UNDERWRITER, SHALL REASONABLY
REQUEST; PROVIDED, HOWEVER, THAT LINN ENERGY WILL NOT BE REQUIRED TO QUALIFY
GENERALLY TO TRANSACT BUSINESS IN ANY JURISDICTION WHERE IT IS NOT THEN REQUIRED
TO SO QUALIFY OR TO TAKE ANY ACTION WHICH WOULD SUBJECT IT TO GENERAL SERVICE OF
PROCESS IN ANY SUCH JURISDICTION WHERE IT IS NOT THEN SO SUBJECT;


(E)           PROMPTLY NOTIFY EACH SELLING HOLDER AND EACH UNDERWRITER OF
REGISTRABLE SECURITIES, AT ANY TIME WHEN A PROSPECTUS RELATING THERETO IS
REQUIRED TO BE DELIVERED BY ANY OF THEM UNDER THE SECURITIES ACT, OF (I) THE
FILING OF THE REGISTRATION STATEMENT OR ANY OTHER REGISTRATION STATEMENT
CONTEMPLATED BY THIS AGREEMENT OR ANY PROSPECTUS OR PROSPECTUS SUPPLEMENT TO BE
USED IN CONNECTION THEREWITH, OR ANY AMENDMENT OR SUPPLEMENT THERETO, AND, WITH
RESPECT TO SUCH REGISTRATION STATEMENT OR ANY OTHER REGISTRATION STATEMENT OR
ANY POST-EFFECTIVE AMENDMENT THERETO, WHEN THE SAME HAS BECOME EFFECTIVE; AND
(II) ANY WRITTEN COMMENTS FROM THE COMMISSION WITH RESPECT TO ANY FILING
REFERRED TO IN CLAUSE (I) AND ANY WRITTEN REQUEST BY THE COMMISSION FOR
AMENDMENTS OR SUPPLEMENTS TO THE REGISTRATION STATEMENT OR ANY OTHER
REGISTRATION STATEMENT OR ANY PROSPECTUS OR PROSPECTUS SUPPLEMENT THERETO;


(F)            IMMEDIATELY NOTIFY EACH SELLING HOLDER AND EACH UNDERWRITER OF
REGISTRABLE SECURITIES, AT ANY TIME WHEN A PROSPECTUS RELATING THERETO IS
REQUIRED TO BE DELIVERED UNDER THE SECURITIES ACT, OF (I) THE HAPPENING OF ANY
EVENT AS A RESULT OF WHICH THE PROSPECTUS OR PROSPECTUS SUPPLEMENT CONTAINED IN
THE REGISTRATION STATEMENT OR ANY OTHER REGISTRATION STATEMENT CONTEMPLATED BY
THIS AGREEMENT, AS THEN IN EFFECT, INCLUDES AN UNTRUE STATEMENT OF A MATERIAL
FACT OR OMITS TO STATE ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING IN THE LIGHT OF THE
CIRCUMSTANCES THEN EXISTING; (II) THE ISSUANCE OR THREAT OF ISSUANCE BY THE
COMMISSION OF ANY STOP ORDER SUSPENDING THE EFFECTIVENESS OF THE REGISTRATION
STATEMENT OR ANY OTHER REGISTRATION STATEMENT CONTEMPLATED BY THIS AGREEMENT, OR
THE INITIATION OF ANY PROCEEDINGS FOR THAT PURPOSE; OR (III) THE RECEIPT BY LINN
ENERGY OF ANY NOTIFICATION WITH RESPECT TO THE SUSPENSION OF THE QUALIFICATION
OF ANY REGISTRABLE SECURITIES FOR SALE UNDER THE APPLICABLE SECURITIES OR BLUE
SKY LAWS OF ANY JURISDICTION.  FOLLOWING THE PROVISION OF SUCH NOTICE, LINN
ENERGY AGREES TO AS PROMPTLY AS PRACTICABLE AMEND OR SUPPLEMENT THE PROSPECTUS
OR PROSPECTUS SUPPLEMENT OR TAKE OTHER APPROPRIATE ACTION SO THAT THE PROSPECTUS
OR PROSPECTUS SUPPLEMENT DOES NOT INCLUDE AN UNTRUE STATEMENT OF A MATERIAL FACT
OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO
MAKE THE STATEMENTS THEREIN NOT MISLEADING IN THE LIGHT OF THE CIRCUMSTANCES
THEN EXISTING AND TO TAKE SUCH OTHER ACTION AS IS NECESSARY TO REMOVE A STOP
ORDER, SUSPENSION, THREAT THEREOF OR PROCEEDINGS RELATED THERETO;


(G)           UPON REQUEST AND SUBJECT TO APPROPRIATE CONFIDENTIALITY
OBLIGATIONS, FURNISH TO EACH SELLING HOLDER COPIES OF ANY AND ALL TRANSMITTAL
LETTERS OR OTHER CORRESPONDENCE WITH THE

9


--------------------------------------------------------------------------------



COMMISSION OR ANY OTHER GOVERNMENTAL AGENCY OR SELF-REGULATORY BODY OR OTHER
BODY HAVING JURISDICTION (INCLUDING ANY DOMESTIC OR FOREIGN SECURITIES EXCHANGE)
RELATING TO SUCH OFFERING OF REGISTRABLE SECURITIES;


(H)           IN THE CASE OF AN UNDERWRITTEN OFFERING, FURNISH UPON REQUEST, (I)
AN OPINION OF COUNSEL FOR LINN ENERGY DATED THE EFFECTIVE DATE OF THE APPLICABLE
REGISTRATION STATEMENT OR THE DATE OF ANY AMENDMENT OR SUPPLEMENT THERETO, AND A
LETTER OF LIKE KIND DATED THE DATE OF THE CLOSING UNDER THE UNDERWRITING
AGREEMENT, AND (II) A “COLD COMFORT” LETTER, DATED THE DATE OF THE APPLICABLE
REGISTRATION STATEMENT OR THE DATE OF ANY AMENDMENT OR SUPPLEMENT THERETO AND A
LETTER OF LIKE KIND DATED THE DATE OF THE CLOSING UNDER THE UNDERWRITING
AGREEMENT, IN EACH CASE, SIGNED BY THE INDEPENDENT PUBLIC ACCOUNTANTS WHO HAVE
CERTIFIED LINN ENERGY’S FINANCIAL STATEMENTS INCLUDED OR INCORPORATED BY
REFERENCE INTO THE APPLICABLE REGISTRATION STATEMENT, AND EACH OF THE OPINION
AND THE “COLD COMFORT” LETTER SHALL BE IN CUSTOMARY FORM AND COVERING
SUBSTANTIALLY THE SAME MATTERS WITH RESPECT TO SUCH REGISTRATION STATEMENT (AND
THE PROSPECTUS AND ANY PROSPECTUS SUPPLEMENT INCLUDED THEREIN) AS ARE
CUSTOMARILY COVERED IN OPINIONS OF ISSUER’S COUNSEL AND IN ACCOUNTANTS’ LETTERS
DELIVERED TO THE UNDERWRITERS IN UNDERWRITTEN OFFERINGS OF SECURITIES AND SUCH
OTHER MATTERS AS SUCH UNDERWRITERS OR SELLING HOLDERS MAY REASONABLY REQUEST;


(I)            OTHERWISE USE ITS COMMERCIALLY REASONABLE EFFORTS TO COMPLY WITH
ALL APPLICABLE RULES AND REGULATIONS OF THE COMMISSION, AND MAKE AVAILABLE TO
ITS SECURITY HOLDERS, AS SOON AS REASONABLY PRACTICABLE, AN EARNINGS STATEMENT,
WHICH EARNINGS STATEMENT SHALL SATISFY THE PROVISIONS OF SECTION 11(A) OF THE
SECURITIES ACT AND RULE 158 PROMULGATED THEREUNDER;


(J)            MAKE AVAILABLE TO THE APPROPRIATE REPRESENTATIVES OF THE MANAGING
UNDERWRITER AND SELLING HOLDERS ACCESS TO SUCH INFORMATION AND LINN ENERGY
PERSONNEL AS IS REASONABLE AND CUSTOMARY TO ENABLE SUCH PARTIES TO ESTABLISH A
DUE DILIGENCE DEFENSE UNDER THE SECURITIES ACT; PROVIDED, HOWEVER, THAT LINN
ENERGY NEED NOT DISCLOSE ANY SUCH INFORMATION TO ANY SUCH REPRESENTATIVE UNLESS
AND UNTIL SUCH REPRESENTATIVE HAS ENTERED INTO OR IS OTHERWISE SUBJECT TO A
CONFIDENTIALITY AGREEMENT WITH LINN ENERGY SATISFACTORY TO LINN ENERGY
(INCLUDING ANY CONFIDENTIALITY AGREEMENT REFERENCED IN SECTION 8.06 OF THE
PURCHASE AGREEMENT);


(K)           CAUSE ALL SUCH REGISTRABLE SECURITIES REGISTERED PURSUANT TO THIS
AGREEMENT TO BE LISTED ON EACH SECURITIES EXCHANGE OR NATIONALLY RECOGNIZED
QUOTATION SYSTEM ON WHICH SIMILAR SECURITIES ISSUED BY LINN ENERGY ARE THEN
LISTED;


(L)            USE ITS COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE REGISTRABLE
SECURITIES TO BE REGISTERED WITH OR APPROVED BY SUCH OTHER GOVERNMENTAL AGENCIES
OR AUTHORITIES AS MAY BE NECESSARY BY VIRTUE OF THE BUSINESS AND OPERATIONS OF
LINN ENERGY TO ENABLE THE SELLING HOLDERS TO CONSUMMATE THE DISPOSITION OF SUCH
REGISTRABLE SECURITIES;


(M)          PROVIDE A TRANSFER AGENT AND REGISTRAR FOR ALL REGISTRABLE
SECURITIES COVERED BY SUCH REGISTRATION STATEMENT NOT LATER THAN THE EFFECTIVE
DATE OF SUCH REGISTRATION STATEMENT; AND


(N)           ENTER INTO CUSTOMARY AGREEMENTS AND TAKE SUCH OTHER ACTIONS AS ARE
REASONABLY REQUESTED BY THE SELLING HOLDERS OR THE UNDERWRITERS, IF ANY, IN
ORDER TO EXPEDITE OR FACILITATE THE DISPOSITION OF SUCH REGISTRABLE SECURITIES.

10


--------------------------------------------------------------------------------



(O)           LINN ENERGY AGREES THAT, IF ANY PURCHASER COULD REASONABLY BE
DEEMED TO BE AN “UNDERWRITER”, AS DEFINED IN SECTION 2(A)(11) OF THE SECURITIES
ACT, IN CONNECTION WITH THE REGISTRATION STATEMENT IN RESPECT OF ANY
REGISTRATION OF LINN ENERGY’S SECURITIES OF ANY PURCHASER PURSUANT TO THIS
AGREEMENT, AND ANY AMENDMENT OR SUPPLEMENT THEREOF (ANY SUCH REGISTRATION
STATEMENT OR AMENDMENT OR SUPPLEMENT A “PURCHASER UNDERWRITER REGISTRATION
STATEMENT”), THEN LINN ENERGY WILL COOPERATE WITH SUCH PURCHASER IN ALLOWING
SUCH PURCHASER TO CONDUCT CUSTOMARY “UNDERWRITER’S DUE DILIGENCE” WITH RESPECT
TO LINN ENERGY AND SATISFY ITS OBLIGATIONS IN RESPECT THEREOF.  IN ADDITION, AT
ANY PURCHASER’S REQUEST, LINN ENERGY WILL FURNISH TO SUCH PURCHASER, ON THE DATE
OF THE EFFECTIVENESS OF ANY PURCHASER UNDERWRITER REGISTRATION STATEMENT AND
THEREAFTER FROM TIME TO TIME ON SUCH DATES AS SUCH PURCHASER MAY REASONABLY
REQUEST, (I) A LETTER, DATED SUCH DATE, FROM LINN ENERGY’S INDEPENDENT CERTIFIED
PUBLIC ACCOUNTANTS IN FORM AND SUBSTANCE AS IS CUSTOMARILY GIVEN BY INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS TO UNDERWRITERS IN AN UNDERWRITTEN PUBLIC OFFERING,
ADDRESSED TO SUCH PURCHASER, AND (II) AN OPINION, DATED AS OF SUCH DATE, OF
COUNSEL REPRESENTING LINN ENERGY FOR PURPOSES OF SUCH PURCHASER UNDERWRITER
REGISTRATION STATEMENT, IN FORM, SCOPE AND SUBSTANCE AS IS CUSTOMARILY GIVEN IN
AN UNDERWRITTEN PUBLIC OFFERING, INCLUDING A STANDARD “10B-5” OPINION FOR SUCH
OFFERING, ADDRESSED TO SUCH PURCHASER; PROVIDED, HOWEVER, THAT WITH RESPECT TO
ANY PLACEMENT AGENT, LINN ENERGY’S OBLIGATIONS WITH RESPECT TO THIS SECTION
2.04(O) SHALL BE LIMITED TO ONE TIME, WITH AN ADDITIONAL BRING-DOWN REQUEST
WITHIN 30 DAYS OF THE DATE OF SUCH DOCUMENTS.  LINN ENERGY WILL ALSO PERMIT
LEGAL COUNSEL TO SUCH PURCHASER TO REVIEW AND COMMENT UPON ANY SUCH PURCHASER
UNDERWRITER REGISTRATION STATEMENT AT LEAST FIVE BUSINESS DAYS PRIOR TO ITS
FILING WITH THE COMMISSION AND ALL AMENDMENTS AND SUPPLEMENTS TO ANY SUCH
PURCHASER UNDERWRITER REGISTRATION STATEMENT WITHIN A REASONABLE NUMBER OF DAYS
PRIOR TO THEIR FILING WITH THE COMMISSION AND NOT FILE ANY PURCHASER UNDERWRITER
REGISTRATION STATEMENT OR AMENDMENT OR SUPPLEMENT THERETO IN A FORM TO WHICH
SUCH PURCHASER’S LEGAL COUNSEL REASONABLY OBJECTS.

Each Selling Holder, upon receipt of notice from Linn Energy of the happening of
any event of the kind described in Section 2.04(e) of this Agreement, shall
forthwith discontinue disposition of the Registrable Securities until such
Selling Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 2.04(e) of this Agreement or until it is advised in
writing by Linn Energy that the use of the prospectus may be resumed, and has
received copies of any additional or supplemental filings incorporated by
reference in the prospectus, and, if so directed by Linn Energy, such Selling
Holder will, or will request the managing underwriter or underwriters, if any,
to deliver to Linn Energy (at Linn Energy’s expense) all copies in their
possession or control, other than permanent file copies then in such Selling
Holder’s possession, of the prospectus covering such Registrable Securities
current at the time of receipt of such notice.

If requested by a Purchaser, Linn Energy shall: (i) as soon as practicable
incorporate in a prospectus supplement or post-effective amendment such
information as such Purchaser reasonably requests to be included therein
relating to the sale and distribution of Registrable Securities, including
information with respect to the number of Registrable Securities being offered
or sold, the purchase price being paid therefor and any other terms of the
offering of the Registrable Securities to be sold in such offering; (ii) as soon
as practicable make all required filings of such prospectus supplement or
post-effective amendment after being notified of the matters to be incorporated
in such prospectus supplement or post-effective amendment; and (iii) as soon as
practicable, supplement or make amendments to any Registration Statement.

11


--------------------------------------------------------------------------------


Section 2.05           Cooperation by Holders.  Linn Energy shall have no
obligation to include in the Registration Statement Units of a Holder, or in an
Underwritten Offering pursuant to Section 2.02 of this Agreement Units of a
Selling Holder, who has failed to timely furnish such information that, in the
opinion of counsel to Linn Energy, is reasonably required in order for the
registration statement or prospectus supplement, as applicable, to comply with
the Securities Act.

Section 2.06           Restrictions on Public Sale by Holders of Registrable
Securities.  For a period of 365 days from the Closing Date, each Holder of
Registrable Securities who is included in the Registration Statement agrees not
to effect any public sale or distribution of the Registrable Securities during
the 30-day period following completion of an Underwritten Offering of equity
securities by Linn Energy (except as provided in this Section 2.06); provided,
however, that the duration of the foregoing restrictions shall be no longer than
the duration of the shortest restriction generally imposed by the underwriters
on the officers or directors or any other Unitholder of Linn Energy on whom a
restriction is imposed in connection with such public offering; provided,  with
respect to Goldman, Sachs & Co., the restrictions contained in this Section 2.06
shall only apply to the Goldman Sachs Principal Strategies Group, as currently
configured, and shall not restrict or limit the activities of any area or
division of Goldman, Sachs & Co. or any of its Affiliates, other than Goldman
Sachs Principal Strategies Group, as currently configured.  In addition, the
provisions of this Section 2.06 shall not apply with respect to a Holder that
(A) owns less than $40 million of Purchased Class D Units and Purchased Units,
based on the Commitment Amounts, (B) has delivered an Opt Out Notice to Linn
Energy pursuant to Section 2.02 hereof or (C) has submitted a notice requesting
the inclusion of Registrable Securities in an Underwritten Offering pursuant to
Section 2.02 or Section 2.03(a) hereof but is unable to do so as a result of the
priority provisions contained in Section 2.02(b) hereof.


SECTION 2.07           EXPENSES.


(A)           CERTAIN DEFINITIONS.  “REGISTRATION EXPENSES” MEANS ALL EXPENSES
INCIDENT TO LINN ENERGY’S PERFORMANCE UNDER OR COMPLIANCE WITH THIS AGREEMENT TO
EFFECT THE REGISTRATION OF REGISTRABLE SECURITIES ON THE REGISTRATION STATEMENT
PURSUANT TO SECTION 2.01 HEREOF OR AN UNDERWRITTEN OFFERING COVERED UNDER THIS
AGREEMENT, AND THE DISPOSITION OF SUCH SECURITIES, INCLUDING, WITHOUT
LIMITATION, ALL REGISTRATION, FILING, SECURITIES EXCHANGE LISTING AND THE NASDAQ
GLOBAL MARKET FEES, ALL REGISTRATION, FILING, QUALIFICATION AND OTHER FEES AND
EXPENSES OF COMPLYING WITH SECURITIES OR BLUE SKY LAWS, FEES OF THE NATIONAL
ASSOCIATION OF SECURITIES DEALERS, INC., TRANSFER TAXES AND FEES OF TRANSFER
AGENTS AND REGISTRARS, ALL WORD PROCESSING, DUPLICATING AND PRINTING EXPENSES
AND THE FEES AND DISBURSEMENTS OF COUNSEL AND INDEPENDENT PUBLIC ACCOUNTANTS FOR
LINN ENERGY, INCLUDING THE EXPENSES OF ANY SPECIAL AUDITS OR “COLD COMFORT”
LETTERS REQUIRED BY OR INCIDENT TO SUCH PERFORMANCE AND COMPLIANCE.  “SELLING
EXPENSES” MEANS ALL UNDERWRITING FEES, DISCOUNTS AND SELLING COMMISSIONS
ALLOCABLE TO THE SALE OF THE REGISTRABLE SECURITIES.


(B)           EXPENSES.  LINN ENERGY WILL PAY ALL REASONABLE REGISTRATION
EXPENSES AS DETERMINED IN GOOD FAITH, INCLUDING, IN THE CASE OF AN UNDERWRITTEN
OFFERING, WHETHER OR NOT ANY SALE IS MADE PURSUANT TO SUCH UNDERWRITTEN
OFFERING.  IN ADDITION, EXCEPT AS OTHERWISE PROVIDED IN SECTION 2.08 HEREOF,
LINN ENERGY SHALL NOT BE RESPONSIBLE FOR LEGAL FEES INCURRED BY HOLDERS IN

12


--------------------------------------------------------------------------------



CONNECTION WITH THE EXERCISE OF SUCH HOLDERS’ RIGHTS HEREUNDER.  EACH SELLING
HOLDER SHALL PAY ALL SELLING EXPENSES IN CONNECTION WITH ANY SALE OF ITS
REGISTRABLE SECURITIES HEREUNDER.


SECTION 2.08           INDEMNIFICATION.


(A)           BY LINN ENERGY.  IN THE EVENT OF AN OFFERING OF ANY REGISTRABLE
SECURITIES UNDER THE SECURITIES ACT PURSUANT TO THIS AGREEMENT, LINN ENERGY WILL
INDEMNIFY AND HOLD HARMLESS EACH SELLING HOLDER THEREUNDER, ITS DIRECTORS AND
OFFICERS, AND EACH UNDERWRITER, PURSUANT TO THE APPLICABLE UNDERWRITING
AGREEMENT WITH SUCH UNDERWRITER, OF REGISTRABLE SECURITIES THEREUNDER AND EACH
PERSON, IF ANY, WHO CONTROLS SUCH SELLING HOLDER OR UNDERWRITER WITHIN THE
MEANING OF THE SECURITIES ACT AND THE EXCHANGE ACT, AND ITS DIRECTORS AND
OFFICERS, AGAINST ANY LOSSES, CLAIMS, DAMAGES, EXPENSES OR LIABILITIES
(INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES) (COLLECTIVELY, “LOSSES”),
JOINT OR SEVERAL, TO WHICH SUCH SELLING HOLDER, DIRECTOR, OFFICER, UNDERWRITER
OR CONTROLLING PERSON MAY BECOME SUBJECT UNDER THE SECURITIES ACT, THE EXCHANGE
ACT OR OTHERWISE, INSOFAR AS SUCH LOSSES (OR ACTIONS OR PROCEEDINGS, WHETHER
COMMENCED OR THREATENED, IN RESPECT THEREOF) ARISE OUT OF OR ARE BASED UPON ANY
UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF ANY MATERIAL FACT CONTAINED IN
THE REGISTRATION STATEMENT OR ANY OTHER REGISTRATION STATEMENT CONTEMPLATED BY
THIS AGREEMENT, ANY PRELIMINARY PROSPECTUS, FREE WRITING PROSPECTUS OR FINAL
PROSPECTUS CONTAINED THEREIN, OR ANY AMENDMENT OR SUPPLEMENT THEREOF, OR ARISE
OUT OF OR ARE BASED UPON THE OMISSION OR ALLEGED OMISSION TO STATE THEREIN A
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
THEREIN (IN THE CASE OF A PROSPECTUS, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH
THEY WERE MADE) NOT MISLEADING, AND WILL REIMBURSE EACH SUCH SELLING HOLDER, ITS
DIRECTORS AND OFFICERS, EACH SUCH UNDERWRITER AND EACH SUCH CONTROLLING PERSON
FOR ANY LEGAL OR OTHER EXPENSES REASONABLY INCURRED BY THEM IN CONNECTION WITH
INVESTIGATING OR DEFENDING ANY SUCH LOSS OR ACTIONS OR PROCEEDINGS; PROVIDED,
HOWEVER, THAT LINN ENERGY WILL NOT BE LIABLE IN ANY SUCH CASE IF AND TO THE
EXTENT THAT ANY SUCH LOSS ARISES OUT OF OR IS BASED UPON AN UNTRUE STATEMENT OR
ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED OMISSION SO MADE IN STRICT
CONFORMITY WITH INFORMATION FURNISHED BY SUCH SELLING HOLDER, ITS DIRECTORS OR
OFFICERS OR ANY UNDERWRITER OR CONTROLLING PERSON IN WRITING SPECIFICALLY FOR
USE IN THE REGISTRATION STATEMENT OR SUCH OTHER REGISTRATION STATEMENT, OR
PROSPECTUS SUPPLEMENT, AS APPLICABLE.  SUCH INDEMNITY SHALL REMAIN IN FULL FORCE
AND EFFECT REGARDLESS OF ANY INVESTIGATION MADE BY OR ON BEHALF OF SUCH SELLING
HOLDER OR ANY SUCH SELLING HOLDER, ITS DIRECTORS OR OFFICERS OR ANY UNDERWRITER
OR CONTROLLING PERSON, AND SHALL SURVIVE THE TRANSFER OF SUCH SECURITIES BY SUCH
SELLING HOLDER.


(B)           BY EACH SELLING HOLDER.  EACH SELLING HOLDER AGREES SEVERALLY AND
NOT JOINTLY TO INDEMNIFY AND HOLD HARMLESS LINN ENERGY, ITS DIRECTORS AND
OFFICERS, AND EACH PERSON, IF ANY, WHO CONTROLS LINN ENERGY WITHIN THE MEANING
OF THE SECURITIES ACT OR OF THE EXCHANGE ACT, AND ITS DIRECTORS AND OFFICERS, TO
THE SAME EXTENT AS THE FOREGOING INDEMNITY FROM LINN ENERGY TO THE SELLING
HOLDERS, BUT ONLY WITH RESPECT TO INFORMATION REGARDING SUCH SELLING HOLDER
FURNISHED IN WRITING BY OR ON BEHALF OF SUCH SELLING HOLDER EXPRESSLY FOR
INCLUSION IN THE REGISTRATION STATEMENT OR ANY PRELIMINARY PROSPECTUS OR FINAL
PROSPECTUS INCLUDED THEREIN, OR ANY AMENDMENT OR SUPPLEMENT THERETO; PROVIDED,
HOWEVER, THAT THE LIABILITY OF EACH SELLING HOLDER SHALL NOT BE GREATER IN
AMOUNT THAN THE DOLLAR AMOUNT OF THE PROCEEDS (NET OF ANY SELLING EXPENSES)
RECEIVED BY SUCH SELLING HOLDER FROM THE SALE OF THE REGISTRABLE SECURITIES
GIVING RISE TO SUCH INDEMNIFICATION.

13


--------------------------------------------------------------------------------



(C)           NOTICE.  PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PARTY HEREUNDER
OF NOTICE OF THE COMMENCEMENT OF ANY ACTION, SUCH INDEMNIFIED PARTY SHALL, IF A
CLAIM IN RESPECT THEREOF IS TO BE MADE AGAINST THE INDEMNIFYING PARTY HEREUNDER,
NOTIFY THE INDEMNIFYING PARTY IN WRITING THEREOF, BUT THE OMISSION SO TO NOTIFY
THE INDEMNIFYING PARTY SHALL NOT RELIEVE IT FROM ANY LIABILITY WHICH IT MAY HAVE
TO ANY INDEMNIFIED PARTY OTHER THAN UNDER THIS SECTION 2.08.  IN ANY ACTION
BROUGHT AGAINST ANY INDEMNIFIED PARTY, IT SHALL NOTIFY THE INDEMNIFYING PARTY OF
THE COMMENCEMENT THEREOF.  THE INDEMNIFYING PARTY SHALL BE ENTITLED TO
PARTICIPATE IN AND, TO THE EXTENT IT SHALL WISH, TO ASSUME AND UNDERTAKE THE
DEFENSE THEREOF WITH COUNSEL REASONABLY SATISFACTORY TO SUCH INDEMNIFIED PARTY
AND, AFTER NOTICE FROM THE INDEMNIFYING PARTY TO SUCH INDEMNIFIED PARTY OF ITS
ELECTION SO TO ASSUME AND UNDERTAKE THE DEFENSE THEREOF, THE INDEMNIFYING PARTY
SHALL NOT BE LIABLE TO SUCH INDEMNIFIED PARTY UNDER THIS SECTION 2.08 FOR ANY
LEGAL EXPENSES SUBSEQUENTLY INCURRED BY SUCH INDEMNIFIED PARTY IN CONNECTION
WITH THE DEFENSE THEREOF OTHER THAN REASONABLE COSTS OF INVESTIGATION AND OF
LIAISON WITH COUNSEL SO SELECTED; PROVIDED, HOWEVER, THAT, (I) IF THE
INDEMNIFYING PARTY HAS FAILED TO ASSUME THE DEFENSE OR EMPLOY COUNSEL REASONABLY
ACCEPTABLE TO THE INDEMNIFIED PARTY OR (II) IF THE DEFENDANTS IN ANY SUCH ACTION
INCLUDE BOTH THE INDEMNIFIED PARTY AND THE INDEMNIFYING PARTY AND COUNSEL TO THE
INDEMNIFIED PARTY SHALL HAVE CONCLUDED THAT THERE MAY BE REASONABLE DEFENSES
AVAILABLE TO THE INDEMNIFIED PARTY THAT ARE DIFFERENT FROM OR ADDITIONAL TO
THOSE AVAILABLE TO THE INDEMNIFYING PARTY, OR IF THE INTERESTS OF THE
INDEMNIFIED PARTY REASONABLY MAY BE DEEMED TO CONFLICT WITH THE INTERESTS OF THE
INDEMNIFYING PARTY, THEN THE INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO SELECT A
SEPARATE COUNSEL AND TO ASSUME SUCH LEGAL DEFENSE AND OTHERWISE TO PARTICIPATE
IN THE DEFENSE OF SUCH ACTION, WITH THE REASONABLE EXPENSES AND FEES OF SUCH
SEPARATE COUNSEL AND OTHER REASONABLE EXPENSES RELATED TO SUCH PARTICIPATION TO
BE REIMBURSED BY THE INDEMNIFYING PARTY AS INCURRED.  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT, NO INDEMNIFIED PARTY SHALL SETTLE ANY ACTION
BROUGHT AGAINST IT WITH RESPECT TO WHICH IT IS ENTITLED TO INDEMNIFICATION
HEREUNDER WITHOUT THE CONSENT OF THE INDEMNIFYING PARTY, UNLESS THE SETTLEMENT
THEREOF IMPOSES NO LIABILITY OR OBLIGATION ON, AND INCLUDES A COMPLETE AND
UNCONDITIONAL RELEASE FROM ALL LIABILITY OF, THE INDEMNIFYING PARTY.


(D)           CONTRIBUTION.  IF THE INDEMNIFICATION PROVIDED FOR IN THIS SECTION
2.08 IS HELD BY A COURT OR GOVERNMENT AGENCY OF COMPETENT JURISDICTION TO BE
UNAVAILABLE TO ANY INDEMNIFIED PARTY OR IS INSUFFICIENT TO HOLD THEM HARMLESS IN
RESPECT OF ANY LOSSES, THEN EACH SUCH INDEMNIFYING PARTY, IN LIEU OF
INDEMNIFYING SUCH INDEMNIFIED PARTY, SHALL CONTRIBUTE TO THE AMOUNT PAID OR
PAYABLE BY SUCH INDEMNIFIED PARTY AS A RESULT OF SUCH LOSS IN SUCH PROPORTION AS
IS APPROPRIATE TO REFLECT THE RELATIVE FAULT OF THE INDEMNIFYING PARTY ON THE
ONE HAND AND OF SUCH INDEMNIFIED PARTY ON THE OTHER IN CONNECTION WITH THE
STATEMENTS OR OMISSIONS WHICH RESULTED IN SUCH LOSSES, AS WELL AS ANY OTHER
RELEVANT EQUITABLE CONSIDERATIONS; PROVIDED, HOWEVER, THAT IN NO EVENT SHALL
SUCH SELLING HOLDER BE REQUIRED TO CONTRIBUTE AN AGGREGATE AMOUNT IN EXCESS OF
THE DOLLAR AMOUNT OF PROCEEDS (NET OF SELLING EXPENSES) RECEIVED BY SUCH SELLING
HOLDER FROM THE SALE OF REGISTRABLE SECURITIES GIVING RISE TO SUCH
INDEMNIFICATION.  THE RELATIVE FAULT OF THE INDEMNIFYING PARTY ON THE ONE HAND
AND THE INDEMNIFIED PARTY ON THE OTHER SHALL BE DETERMINED BY REFERENCE TO,
AMONG OTHER THINGS, WHETHER THE UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL
FACT OR THE OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL FACT HAS BEEN MADE
BY, OR RELATES TO, INFORMATION SUPPLIED BY SUCH PARTY, AND THE PARTIES’ RELATIVE
INTENT, KNOWLEDGE, ACCESS TO INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT
SUCH STATEMENT OR OMISSION.  THE PARTIES HERETO AGREE THAT IT WOULD NOT BE JUST
AND EQUITABLE IF CONTRIBUTIONS PURSUANT TO THIS PARAGRAPH WERE TO BE DETERMINED
BY PRO RATA ALLOCATION OR BY ANY OTHER METHOD OF ALLOCATION WHICH DOES NOT TAKE
ACCOUNT OF THE EQUITABLE CONSIDERATIONS REFERRED TO HEREIN.  THE AMOUNT PAID BY
AN INDEMNIFIED

14


--------------------------------------------------------------------------------



PARTY AS A RESULT OF THE LOSSES REFERRED TO IN THE FIRST SENTENCE OF THIS
PARAGRAPH SHALL BE DEEMED TO INCLUDE ANY LEGAL AND OTHER EXPENSES REASONABLY
INCURRED BY SUCH INDEMNIFIED PARTY IN CONNECTION WITH INVESTIGATING OR DEFENDING
ANY LOSS WHICH IS THE SUBJECT OF THIS PARAGRAPH.  NO PERSON GUILTY OF FRAUDULENT
MISREPRESENTATION (WITHIN THE MEANING OF SECTION 11(F) OF THE SECURITIES ACT)
SHALL BE ENTITLED TO CONTRIBUTION FROM ANY PERSON WHO IS NOT GUILTY OF SUCH
FRAUDULENT MISREPRESENTATION.


(E)           OTHER INDEMNIFICATION.  THE PROVISIONS OF THIS SECTION 2.08 SHALL
BE IN ADDITION TO ANY OTHER RIGHTS TO INDEMNIFICATION OR CONTRIBUTION WHICH AN
INDEMNIFIED PARTY MAY HAVE PURSUANT TO LAW, EQUITY, CONTRACT OR OTHERWISE.

Section 2.09           Rule 144 Reporting.  With a view to making available the
benefits of certain rules and regulations of the Commission that may permit the
sale of the Registrable Securities to the public without registration, Linn
Energy agrees to use its commercially reasonable efforts to:


(A)           MAKE AND KEEP PUBLIC INFORMATION REGARDING LINN ENERGY AVAILABLE,
AS THOSE TERMS ARE UNDERSTOOD AND DEFINED IN RULE 144 UNDER THE SECURITIES ACT,
AT ALL TIMES FROM AND AFTER THE DATE HEREOF;


(B)           FILE WITH THE COMMISSION IN A TIMELY MANNER ALL REPORTS AND OTHER
DOCUMENTS REQUIRED OF LINN ENERGY UNDER THE SECURITIES ACT AND THE EXCHANGE ACT
AT ALL TIMES FROM AND AFTER THE DATE HEREOF; AND


(C)           SO LONG AS A HOLDER OWNS ANY REGISTRABLE SECURITIES, FURNISH,
UNLESS OTHERWISE NOT AVAILABLE AT NO CHARGE BY ACCESS ELECTRONICALLY TO THE
COMMISSION’S EDGAR FILING SYSTEM, TO SUCH HOLDER FORTHWITH UPON REQUEST A COPY
OF THE MOST RECENT ANNUAL OR QUARTERLY REPORT OF LINN ENERGY, AND SUCH OTHER
REPORTS AND DOCUMENTS SO FILED AS SUCH HOLDER MAY REASONABLY REQUEST IN AVAILING
ITSELF OF ANY RULE OR REGULATION OF THE COMMISSION ALLOWING SUCH HOLDER TO SELL
ANY SUCH SECURITIES WITHOUT REGISTRATION.

Section 2.10           Transfer or Assignment of Registration Rights.  The
rights to cause Linn Energy to register Registrable Securities granted to the
Purchasers by Linn Energy under this Article II may be transferred or assigned
by any Purchaser to one or more transferee(s) or assignee(s) of such Registrable
Securities or in connection with entering into a total return swap to the swap
counterparty; provided, however, that, except with respect to a total return
swap, (a) unless such transferee is an Affiliate of such Purchaser, each such
transferee or assignee holds Registrable Securities representing at least $40
million of the Purchased Class D Units and the Purchased Units, based on the
Commitment Amounts, (b) Linn Energy is given written notice prior to any said
transfer or assignment, stating the name and address of each such transferee and
identifying the securities with respect to which such registration rights are
being transferred or assigned, and (c) each such transferee assumes in writing
responsibility for its portion of the obligations of such Purchaser under this
Agreement.

Section 2.11           Limitation on Subsequent Registration Rights.  From and
after the date hereof, Linn Energy shall not, without the prior written consent
of the Holders of a majority of the outstanding Registrable Securities, (i)
enter into any agreement with any current or future

15


--------------------------------------------------------------------------------


holder of any securities of Linn Energy that would allow such current or future
holder to require Linn Energy to include securities in any registration
statement filed by Linn Energy on a basis that is superior in any way to the
piggyback rights granted to the Purchasers hereunder or (ii) grant registration
rights to any other Person that would be superior to the Purchasers’
registration rights hereunder.


ARTICLE III
MISCELLANEOUS

Section 3.01           Communications.  All notices and other communications
provided for or permitted hereunder shall be made in writing by facsimile,
electronic mail, courier service or personal delivery:


(A)           IF TO PURCHASER, TO THE ADDRESS SET FORTH UNDER THAT PURCHASER’S
SIGNATURE BLOCK IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 3.01;


(B)           IF TO A TRANSFEREE OF PURCHASER, TO SUCH HOLDER AT THE ADDRESS
PROVIDED PURSUANT TO SECTION 2.10 HEREOF; AND


(C)           IF TO LINN ENERGY, AT 600 TRAVIS, SUITE 7000, HOUSTON, TEXAS 77002
(FACSIMILE: 713.223.0888), NOTICE OF WHICH IS GIVEN IN ACCORDANCE WITH THE
PROVISIONS OF THIS SECTION 3.01.

All such notices and communications shall be deemed to have been received: at
the time delivered by hand, if personally delivered; when receipt acknowledged,
if sent via facsimile or electronic mail; and when actually received, if sent by
courier service or any other means.

Section 3.02           Successor and Assigns.  This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of each of the
parties, including subsequent Holders of Registrable Securities to the extent
permitted herein.

Section 3.03           Aggregation of Purchased Class D Units and Purchased
Units.  All Purchased Class D Units and Purchased Units held or acquired by
Persons who are Affiliates of one another shall be aggregated together for the
purpose of determining the availability of any rights under this Agreement. 

Section 3.04           Recapitalization, Exchanges, Etc. Affecting the Units. 
The provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all units of Linn Energy or any successor or assign of
Linn Energy (whether by merger, consolidation, sale of assets or otherwise)
which may be issued in respect of, in exchange for or in substitution of, the
Registrable Securities, and shall be appropriately adjusted for combinations,
unit splits, recapitalizations and the like occurring after the date of this
Agreement.

Section 3.05           Specific Performance.  Damages in the event of breach of
this Agreement by a party hereto may be difficult, if not impossible, to
ascertain, and it is therefore agreed that each such Person, in addition to and
without limiting any other remedy or right it may have, will have the right to
an injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each

16


--------------------------------------------------------------------------------


of the parties hereto hereby waives any and all defenses it may have on the
ground of lack of jurisdiction or competence of the court to grant such an
injunction or other equitable relief.  The existence of this right will not
preclude any such Person from pursuing any other rights and remedies at law or
in equity which such Person may have.

Section 3.06           Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same Agreement.

Section 3.07           Headings.  The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

Section 3.08           Governing Law.  The Laws of the State of New York shall
govern this Agreement without regard to principles of conflict of Laws.

Section 3.09           Severability of Provisions.  Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.

Section 3.10           Entire Agreement.  This Agreement is intended by the
parties as a final expression of their agreement and intended to be a complete
and exclusive statement of the agreement and understanding of the parties hereto
in respect of the subject matter contained herein.  There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein with respect to the rights granted by Linn Energy set forth herein.  This
Agreement, the Purchase Agreement and the Confidentiality Agreement pertaining
to the sale of the Purchased Units and Purchased Class D Units supersede all
prior agreements and understandings between the parties with respect to such
subject matter.

Section 3.11           Amendment.  This Agreement may be amended only by means
of a written amendment signed by Linn Energy and the Holders of a majority of
the then outstanding Registrable Securities; provided, however, that no such
amendment shall materially and adversely affect the rights of any Holder
hereunder without the consent of such Holder.

Section 3.12           No Presumption.  If any claim is made by a party relating
to any conflict, omission or ambiguity in this Agreement, no presumption or
burden of proof or persuasion shall be implied by virtue of the fact that this
Agreement was prepared by or at the request of a particular party or its
counsel.

Section 3.13           Obligations Limited to Parties to Agreement.  Each of the
Parties hereto covenants, agrees and acknowledges that no Person other than the
Purchasers (and their permitted assignees) and Linn Energy shall have any
obligation hereunder and that, notwithstanding that one or more of the
Purchasers may be a corporation, partnership or limited liability company, no
recourse under this Agreement or the Purchase Agreement or under any documents
or instruments delivered in connection herewith or therewith shall be had
against any former, current or future director, officer, employee, agent,
general or limited partner, manager,

17


--------------------------------------------------------------------------------


member, stockholder or Affiliate of any of the Purchasers or any former, current
or future director, officer, employee, agent, general or limited partner,
manager, member, stockholder or Affiliate of any of the foregoing, whether by
the enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any applicable Law, it being expressly agreed and acknowledged that no
personal liability whatsoever shall attach to, be imposed on or otherwise be
incurred by any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the Purchasers or any former, current or future director, officer, employee,
agent, general or limited partner, manager, member, stockholder or Affiliate of
any of the foregoing, as such, for any obligations of the Purchasers under this
Agreement or the Purchase Agreement or any documents or instruments delivered in
connection herewith or therewith or for any claim based on, in respect of or by
reason of such obligation or its creation.

[The remainder of this page is intentionally left blank]

18


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

LINN ENERGY, LLC

 

 

 

 

 

By:

/s/ Kolja Rockov

 

 

 

Name:

Kolja Rockov

 

 

Title:

Executive Vice Priesident and Chief

 

 

 

Financial Officer

 

[Signature Page to Registration Rights Agreement]


--------------------------------------------------------------------------------


 

STRUCTURED FINANCE AMERICAS,
LLC

 

 

 

 

 

By:

/s/ Sunil Hariani

 

 

 

 Name: Sunil Hariani

 

 

 

 Title:   Director

 

 

 

 

 

 

By:

/s/ Andrea Leung

 

 

 

 Name: Andrea Leung

 

 

 

 Title:   Managing Director

 

 

[Signature Page to Registration Rights Agreement]


--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA

 

 

 

 

 

 

 

 

By its Agent, RBC Capital Markets

 

 

 

Corporation

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Josef Muskatel

 

 

 

 

 

 

Name:       Josef Muskatel

 

 

 

 

Title:

Director and Senior

 

 

 

 

 

Counsel

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David Weiner

 

 

 

 

 

 

Name:       David Weiner

 

 

 

 

Title:

Managing Director

 

[Signature Page to Registration Rights Agreement]


--------------------------------------------------------------------------------


 

CREDIT SUISSE MANAGEMENT, LLC

 

 

 

 

 

By:

/s/ Gerard Murtagh

 

 

 

 Name: Gerard Murtagh

 

 

 Title:   Managing Director

 

[Signature Page to Registration Rights Agreement]


--------------------------------------------------------------------------------


 

MLP INVESTMENT HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Jeremy Hill

 

 

 

 Name: Jeremy Hill

 

 

 Title: Vice President

 

[Signature Page to Registration Rights Agreement]


--------------------------------------------------------------------------------


 

AT MLP FUND, LLP

 

 

 

 

 

By:

/s/ Paul McPheeters

 

 

 

 Name:  Paul McPheeters

 

 

 Title:    Managing Director

 

[Signature Page to Registration Rights Agreement]


--------------------------------------------------------------------------------


 

CITIGROUP FINANCIAL PRODUCTS
INC.

 

 

 

 

 

By:

/s/ Bret Engelkemier

 

 

 

 Name:  Bret Engelkemier

 

 

 Title:    Managing Director

 

[Signature Page to Registration Rights Agreement]


--------------------------------------------------------------------------------


 

ENERGY GROWTH AND INCOME
FUND

 

 

 

 

 

By:

/s/ Mark R. Bradley

 

 

 

 Name:  Mark R. Bradley

 

 

 Title:    Chief Financial Officer

 

[Signature Page to Registration Rights Agreement]


--------------------------------------------------------------------------------


 

FIDUCIARY/CLAYMORE MLP
OPPORTUNITY FUND

 

 

 

 

 

By:

/s/ James J. Cunnane, Jr.

 

 

 

 Name:  James J. Cunnane, Jr.

 

 

 Title:    Vice President

 

[Signature Page to Registration Rights Agreement]


--------------------------------------------------------------------------------


 

MLP & STRATEGIC EQUITY FUND INC.

 

 

 

 

 

By:

/s/ James J. Cunnane, Jr.

 

 

 

 Name:

James J. Cunnane, Jr.

 

 

 Title:

Senior Portfolio Manager –  

 

 

 

Fiduciary Asset Management,

 

 

 

LLC, subadviser to the MLP

 

 

 

&Strategic Equity Fund Inc.

 

[Signature Page to Registration Rights Agreement]


--------------------------------------------------------------------------------


 

FIR TREE RECOVERY MASTER FUND
LP

 

 

 

 

 

By:

/s/ Brian Meyer

 

 

 

 Name: Brian Meyer

 

 

 

 Title:   Authorized Person

 

 

[Signature Page to Registration Rights Agreement]


--------------------------------------------------------------------------------


 

FIR TREE VALUE MASTER FUND, LP

 

 

 

 

 

By:

/s/ Brian Meyer

 

 

 

 Name: Brian Meyer

 

 

 

 Title:   Authorized Person

 

 

[Signature Page to Registration Rights Agreement]


--------------------------------------------------------------------------------


 

STROME MLP FUND, LP

 

 

 

 

 

By:

/s/ Peter Davies

 

 

 

 Name:

Peter Davies

 

 

 Title:

Chief Executive Officer of

 

 

 

Strome Investment, LP, the

 

 

 

general partner of Strome

 

 

 

MLP Fund, LP

 

[Signature Page to Registration Rights Agreement]


--------------------------------------------------------------------------------


 

UBS AG LONDON BRANCH

 

 

 

 

 

By:

/s/ Richard Simpson

 

 

 

 Name: Richard Simpson

 

 

 

 Title:   Managing Director

 

 

[Signature Page to Registration Rights Agreement]


--------------------------------------------------------------------------------


 

ZLP FUND LP

 

 

 

 

 

By its General Partner, Zimmer Lucas
Partners, LLC

 

 

 

 

 

 

By:

/s/ Craig M. Lucas

 

 

 

 Name: Craig M. Lucas

 

 

 

 Title:   Managing Member

 

 

[Signature Page to Registration Rights Agreement]


--------------------------------------------------------------------------------


 

OMEGA ADVISORS, INC.(1)

 

 

 

 

 

By:

/s/ Denis Wong

 

 

 

 Name: Denis Wong

 

 

 

 Title:   Chief Operating Officer

 

 

--------------------------------------------------------------------------------

(1) Solely in its capacity as investment manager of the following entities and
not in its individual coporate capacity:

Omega Capital Partners, L.P.

Omega Capital Investors, L.P.

Omega SPV Partners IV, L.P.

Omega Equity Investors, L.P.

Beta Equities, Inc.

GS&CO Profit Sharing Master Trust

Presidential Life Corporation

The Ministers and Missionaries Benefit Board of American Baptist Churches.

[Signature Page to Registration Rights Agreement]


--------------------------------------------------------------------------------


 

LEON G. COOPERMAN

 

 

 

 

 

By:

Leon G. Cooperman

 

 

 

 Name:

 

 

[Signature Page to Registration Rights Agreement]


--------------------------------------------------------------------------------


 

PERRY PARTNERS LP

 

 

 

 

 

By its Managing General Partner, Perry
Corp.

 

 

 

 

 

 

By:

/s/ Randall Borkenstein

 

 

 

 Name: Randall Borkenstein

 

 

 

 Title:   Chief Financial Officer

 

 

[Signature Page to Registration Rights Agreement]


--------------------------------------------------------------------------------


 

THIRD POINT PARTNERS QUALIFIED
L.P.

 

 

 

 

 

By:

/s/ Justin Nadler

 

 

 

 Name: Justin Nadler

 

 

 

 Title:   Chief Operating Officer

 

 

[Signature Page to Registration Rights Agreement]


--------------------------------------------------------------------------------


 

THIRD POINT PARTNERS L.P.

 

 

 

 

 

By:

/s/ Justin Nadler

 

 

 

 Name: Justin Nadler

 

 

 

 Title:   Chief Operating Officer

 

 

[Signature Page to Registration Rights Agreement]


--------------------------------------------------------------------------------


GOLDMAN SACHS PRINCIPAL
STRATEGIES

 

 

 

 

 

By:

/s/ Gaurav Bhandari

 

 

 

 Name: Gaurav Bhandari

 

 

 Title: Managing Director

 

[Signature Page to Registration Rights Agreement]


--------------------------------------------------------------------------------


 

JENNISON UTILITY FUND, as series of
the Jennison Sector Funds, Inc.

 

 

 

 

 

By its subadvisor, Jennison Associates LLC

 

 

 

 

 

By:  

/s/ Ubong Edemeka

 

 

 

 Name:

Ubong Edemeka

 

 

 

 Title:

Managing Director

 

 

[Signature Page to Registration Rights Agreement]


--------------------------------------------------------------------------------


 

JENNISON EQUITY INCOME FUND, as
series of the Strategic Partners Mutual
Funds, Inc.

 

 

 

 

 

By its subadvisor, Jennison Associates LLC

 

 

 

 

 

By:  

/s/ Ubong Edemeka

 

 

 

 Name:

Ubong Edemeka

 

 

 

 Title:

Managing Director

 

 

[Signature Page to Registration Rights Agreement]


--------------------------------------------------------------------------------


 

LEHMAN BROTHERS MLP
OPPORTUNITY FUND L.P.

 

 

 

 

 

By:

/s/ Kyri Loupis

 

 

 

 Name:

Kyri Loupis

 

 

 

 Title:

Senior Vice President

 

                                               

[Signature Page to Registration Rights Agreement]


--------------------------------------------------------------------------------


 

LEHMAN BROTHERS MLP PARTNERS,
L.P.

 

 

 

 

 

By:

/s/ Kyri Loupis

 

 

 

 Name:

Kyri Loupis

 

 

 

 Title:

Senior Vice President

 

 

[Signature Page to Registration Rights Agreement]


--------------------------------------------------------------------------------


 

LEHMAN BROTHERS CO-
INVESTMENT PARTNERS, L.P.

 

 

 

 

 

By:

/s/ David Stonberg

 

 

 

 Name:

David Stonberg

 

 

 

 Title:

Managing Director

 

 

[Signature Page to Registration Rights Agreement]


--------------------------------------------------------------------------------


 

LB1 GROUP INC.

 

 

 

 

 

By:

/s/ Leon Zaltzman

 

 

 

 Name:

Leon Zaltzman

 

 

 

 Title:

Managing Director

 

 

[Signature Page to Registration Rights Agreement]


--------------------------------------------------------------------------------


 

NEW MOUNTAIN VANTAGE, LP

 

 

 

 

 

By:

/s/ Steven B. Klinsky

 

 

 

 Name:

Steven B. Klinsky

 

 

 

 Title:

Managing Member of the
General Partner, New
Mountain Vantage GP, LLC

 

 

[Signature Page to Registration Rights Agreement]


--------------------------------------------------------------------------------


 

NEW MOUNTAIN VANTAGE
(CALIFORNIA), L.P.

 

 

 

 

 

By:

/s/ Steven B. Klinsky

 

 

 

 Name:

Steven B. Klinsky

 

 

 

 Title:

Managing Member of the
General Partner, New
Mountain Vantage GP, LLC

 

 

[Signature Page to Registration Rights Agreement]


--------------------------------------------------------------------------------


 

NEW MOUNTAIN VANTAGE HOLDCO
LTD.

 

 

 

 

 

By:

/s/ Steven B. Klinsky

 

 

 

Name:

Steven B. Klinsky

 

 

 

Title:

Director

 

 

[Signature Page to Registration Rights Agreement]

 


--------------------------------------------------------------------------------


NEW MOUNTAIN VANTAGE (TEXAS),
L.P.

 

 

 

 

 

By:

/s/ Steven B. Klinsky

 

 

 

 Name:

Steven B. Klinsky

 

 

 

 Title:

Managing Member of the
General Partner, New
Mountain Vantage GP, LLC

 

 

[Signature Page to Registration Rights Agreement]


--------------------------------------------------------------------------------


 

MORGAN STANLEY STRATEGIC INVESTMENTS, INC.

 

 

 

 

 

By:

/s/ Alan Thomas

 

 

 

 Name:

Alan Thomas

 

 

 

 Title:

Managing Director

 

 

[Signature Page to Registration Rights Agreement]


--------------------------------------------------------------------------------


 

GERALD H. SMITH

 

 

 

 

 

By:

/s/ Nancy Cooke

 

 

 

 Name:

Nancy Cooke

 

 

 

 Title:

Attorney-in-Fact

 

 

[Signature Page to Registration Rights Agreement]


--------------------------------------------------------------------------------


 

THE NORTHWESTERN MUTUAL LIFE
INSURANCE COMPANY

 

 

 

 

 

By:

/s/ David A. Barras

 

 

 

 Name:

David A. Barras

 

 

 

 Title:

Authorized Representative

 

 

[Signature Page to Registration Rights Agreement]


--------------------------------------------------------------------------------


 

ORE HILL HUB FUND LTD.

 

 

 

 

 

By its Investment Advisor, Ore Hill Partners
LLC

 

 

 

 

 

By:  

/s/ Claude A. Baum, Esq.

 

 

 

 Name:

Claude A. Baum, Esq.

 

 

 

 Title:

General Counsel

 

 

[Signature Page to Registration Rights Agreement]


--------------------------------------------------------------------------------


 

MERITAGE INVESTORS LLC

 

 

 

 

 

By its Investment Manager, Meritage Group
LP

 

 

 

By its General Partner, MWG GP

 

 

 

 

 

By: 

/s/ Alex Magaro

 

 

 

Name:

Alex Magaro

 

 

 

Title:

Manager

 

 

[Signature Page to Registration Rights Agreement]


--------------------------------------------------------------------------------


 

STANDARD GENERAL MASTER FUND
L.P.

 

 

 

 

 

By its General Partner, Standard General GP
LLC

 

 

 

 

By its Managing Member, Standard
General Management LLC

 

 

 

By:  

/s/ Soonhyung Kim

 

 

 

 Name:  Soonhyung Kim

 

 

 

 Title:   Managing Member

 

 

[Signature Page to Registration Rights Agreement]


--------------------------------------------------------------------------------


 

GREG D. KERLY

 

 

 

 

 

By:

/s/ Greg D. Kerly

 

 

 

 Name:

 

 

[Signature Page to Registration Rights Agreement]

 


--------------------------------------------------------------------------------


 

GPS PARTNERS LLC

 

 

 

 

 

By:

/s/ Steven Sugarman

 

 

 

 Name:

Steven Sugarman

 

 

 

 Title:

Partner

 

 

[Signature Page to Registration Rights Agreement]


--------------------------------------------------------------------------------


 

ALERIAN CAPITAL MANAGEMENT
LLC

 

 

 

 

 

By:

/s/ Rich Levy

 

 

 

 Name:

Rich Levy

 

 

 

 Title:

Chief Financial Officer

 

 

[Signature Page to Registration Rights Agreement]


--------------------------------------------------------------------------------


 

HARTZ CAPITAL MLP, LLC

 

 

 

 

 

By its Manager, Hartz Capital, Inc.

 

 

 

 

 

By:

/s/ Jonathan B. Schnidel

 

 

Name:  Jonathan B. Schnidel

 

Title:    Secretary and General Counsel

 

[Signature Page to Registration Rights Agreement]


--------------------------------------------------------------------------------


 

HARVEST FUND ADVISORS LLC

 

 

 

on behalf of

 

HARVEST SHARING LLC

 

 

 

 

 

By:

/s/ Anthony Merhige

 

 

 

 Name:

Anthony Merhige

 

 

 

 Title:

Chief Accounting Officer and
General Counsel

 

 

[Signature Page to Registration Rights Agreement]


--------------------------------------------------------------------------------


 

HARVEST FUND ADVISORS LLC

 

 

 

on behalf of

 

HARVEST INFRASTRUCTURE

 

PARTNERS FUND LLC

 

 

 

 

 

By:

/s/ Anthony Merhige

 

 

 

 Name:

Anthony Merhige

 

 

 

 Title:

Chief Accounting Officer and
General Counsel

 

 

[Signature Page to Registration Rights Agreement]


--------------------------------------------------------------------------------


 

FARRINGTON CAPITAL, LP

 

 

 

 

 

By:

/s/ Paul Segal

 

 

 

 Name:

Paul Segal

 

 

 

 Title:

President

 

 

[Signature Page to Registration Rights Agreement]


--------------------------------------------------------------------------------


 

DRESDNER BANK AG.

 

 

 

 

 

By:

/s/ Bryan Seyfried

 

 

 

 Name: Bryan Seyfried

 

 

 

 Title: Managing Director

 

 

[Signature Page to Registration Rights Agreement]


--------------------------------------------------------------------------------


 

RCH ENERGY OPPORTUNITY FUND II,
LP

 

 

 

 

 

By its General Partner, RCH Energy
Opportunity Fund II GP, L.P.

 

 

 

By its General Partner, RR Advisors, LLC

 

 

 

 

 

 

 By:

/s/ Robert Raymond

 

 

 Name:

Robert Raymond

 

 

 Title:

Sole Member

 

[Signature Page to Registration Rights Agreement]


--------------------------------------------------------------------------------


 

RCH ENERGY MLP FUND, LP

 

 

 

 

 

By its General Partner, RCH Energy MLP
Fund GP, L.P.

 

 

 

By its General Partner, RR Advisors, LLC

 

 

 

 

 

 

By:

/s/ Robert Raymond

 

 

 Name:

Robert Raymond

 

 

 Title:

Sole Member

 

[Signature Page to Registration Rights Agreement]


--------------------------------------------------------------------------------


 

RCH ENERGY MLP FUND A, LP

 

 

 

 

 

By its General Partner, RCH Energy MLP Fund GP, L.P.

 

 

 

By its General Partner, RR Advisors, LLC

 

 

 

 

 

 

 By:

/s/ Robert Raymond

 

 

 Name:

Robert Raymond

 

 

 Title:

Sole Member

 

[Signature Page to Registration Rights Agreement]


--------------------------------------------------------------------------------


 

RESERVOIR MASTER FUND, LP

 

 

 

 

 

By its General Partner, RMF GP, LLC

 

 

 

 

 

By:

/s/ Craig Huff

 

Name: Craig Huff

 

Title:   President

 

 

[Signature Page to Registration Rights Agreement]


--------------------------------------------------------------------------------


 

D.E. SHAW SYNOPTIC PORTFOLIOS 5, L.L.C.

 

 

 

 

 

By:

/s/ Daniel Posner

 

 

 Name:

Daniel Posner

 

 

 Title:

Authorized Signatory

 

[Signature Page to Registration Rights Agreement]


--------------------------------------------------------------------------------


Schedule 2.01

Purchaser

 

Units

 

Class D Units

 

Gross Proceeds
to Issuer

 

Structured Finance Americas, LLC

 

723,362

 

1,948,480

 

$

83,499,998.37

 

Royal Bank of Canada

 

433,316

 

1,166,520

 

$

49,998,019.13

 

Credit Suisse Management, LLC

 

788,325

 

2,109,456

 

$

90,564,901.09

 

MLP Investment Holdings, Inc.

 

823,333

 

2,216,477

 

$

95,000,036.25

 

AT MLP Fund, LLP

 

173,333

 

466,627

 

$

20,000,007.36

 

Citigroup Financial Products Inc.

 

390,000

 

1,049,910

 

$

45,000,017.33

 

Energy Income and Growth Fund

 

25,999

 

69,994

 

$

2,999,969.16

 

Fiduciary/Claymore MLP Opportunity Fund

 

60,666

 

163,319

 

$

6,999,971.04

 

MLP & Strategic Equity Fund Inc.

 

65,001

 

174,986

 

$

7,500,065.86

 

Fir Tree Recovery Master Fund LP

 

21,560

 

58,044

 

$

2,487,780.66

 

Fir Tree Value Master Fund, LP

 

108,440

 

291,926

 

$

12,512,225.12

 

Strome MLP Fund, LP

 

173,333

 

466,627

 

$

20,000,007.36

 

UBS AG London Branch

 

86,666

 

233,314

 

$

10,000,003.17

 

ZLP Fund LP

 

273,306

 

734,624

 

$

31,500,109.24

 

Omega Capital Partners, L.P.

 

139,027

 

374,274

 

$

16,041,664.30

 

Omega SPV Partners IV, L.P.

 

105,740

 

284,660

 

$

12,200,767.31

 

GS&Co Profit Sharing Master Trust

 

23,753

 

63,946

 

$

2,740,765.80

 

Beta Equities, Inc.

 

87,647

 

235,953

 

$

10,113,135.82

 

Omega Capital Investors, L.P.

 

26,056

 

70,144

 

$

3,006,439.27

 

The Ministers and Missionaries Benefit Board of American
Baptist Churches

 

13,245

 

35,656

 

$

1,528,252.51

 

Omega Equity Investors, L.P.

 

36,077

 

97,123

 

$

4,162,761.51

 

Presidential Life Corporation

 

1,788

 

4,812

 

$

206,263.37

 

Leon G. Cooperman

 

43,333

 

116,656

 

$

4,999,970.61

 

Perry Partners L.P.

 

390,000

 

1,049,910

 

$

45,000,017.33

 

MRM Capital Corporation

 

1,733,333

 

4,666,264

 

$

199,999.983.76

 

Goldman, Sachs & Co.

 

303,333

 

816,597

 

$

35,000,013.14

 

Hare & Co. FBO Jennison Utility Fund

 

342,333

 

921,588

 

$

39,500,014.87

 

Hare & Co. FBO Jennison Equity Income Fund

 

34,667

 

93,325

 

$

4,000,001.88

 

Lehman Brothers MLP Opportunity Fund L.P.

 

606,666

 

1,633,193

 

$

69,999,995.30

 

Lehman Brothers MLP Partners, L.P.

 

693,333

 

1,866,506

 

$

79,999,999.49

 

Lehman Brothers Co-Investment
Capital Partners, L.P.

 

26,860

 

72,310

 

$

3,099,257.17

 

Lehman Brothers Co-Investment Group L.P.

 

19,045

 

51,270

 

$

2,197,482.11

 

LBCIP Linn Holdings, LP

 

734,095

 

1,976,239

 

$

84,703,264.41

 

LBPEP Linn Holdings L.L.C.

 

86,667

 

233,313

 

$

10,000,004.19

 

LB1 Group Inc.

 

86,667

 

233,313

 

$

10,000,004.19

 

New Mountain Vantage, L.P.

 

32,700

 

87,900

 

$

3,769,023.39

 

New Mountain Vantage (California), L.P.

 

32,800

 

88,400

 

$

3,787,710.44

 

New Mountain Vantage HoldCo Ltd.

 

77,433

 

208,427

 

$

8,933,694.74

 

New Mountain Vantage (Texas), L.P.

 

30,400

 

81,900

 

$

3,509,578.79

 

Morgan Stanley Strategic Investments, Inc.

 

556,833

 

1,499,038

 

$

64,250,008.92

 

Gerald H. Smith

 

8,666

 

23,333

 

$

1,000,030.68

 

The Northwestern Mutual Life Insurance Company

 

260,000

 

699,940

 

$

30,000,011.55

 

Ore Hill Hub Fund Ltd.

 

86,666

 

233,314

 

$

10,000,003.17

 

Meritage Investors LLC

 

136,500

 

367,469

 

$

15,750,021.55

 

Standard General Fund L.P.

 

130,000

 

349,970

 

$

15,000,005.78

 

 

[Schedule 2.01]


--------------------------------------------------------------------------------


 

Purchaser

 

Units

 

Class D Units

 

Gross Proceeds
to Issuer

 

Greg D. Kerly

 

43,333

 

116,657

 

$

5,000,001.58

 

Alerian Opportunity Partners VIII LP

 

74,967

 

201,816

 

$

8,650,000.78

 

Alerian Capital Partners LP

 

52,563

 

141,505

 

$

6,065,000.00

 

Alerian Focus Partners LP

 

2,470

 

6,649

 

$

285,000.00

 

GPS Income Fund (Cayman) Ltd

 

143,356

 

398,710

 

$

16,937,075.41

 

GPS Private Placement Fund LP

 

433,332

 

1,166,567

 

$

49,999,986.91

 

Hartz Capital MLP, LLC

 

69,333

 

186,651

 

$

8,000,002.74

 

Harvest Sharing LLC

 

21,666

 

58,328

 

$

2,499,969.31

 

Harvest Infrastructure Partners Fund LLC

 

43,334

 

116,657

 

$

5,000,033.58

 

Farrington Capital, LP

 

43,333

 

116,657

 

$

5,000,001.58

 

Dresdner Bank Ag.

 

433,333

 

1,166,567

 

$

50,000,018.91

 

RCH Energy Opportunity Fund II, LP

 

86,667

 

233,313

 

$

10,000,004.19

 

RCH Energy MLP Fund, LP

 

42,466

 

114,324

 

$

4,899,995.01

 

RCH Energy MLP Fund A, LP

 

867

 

2,333

 

$

100,006.58

 

Reservoir Master Fund, LP

 

86,666

 

233,314

 

$

10,000,003.17

 

D.E. Shaw Synoptic Portfolios 5, L.L.C.

 

390,000

 

1,049,910

 

$

45,000,017.33

 

Total

 

12,999,989

 

34,997,005

 

$

1,500,000,380.57

 

 

[Signature Page to Registration Rights Agreement]

 


--------------------------------------------------------------------------------